Exhibit 10.25

Cedar Rapids, IA (HI&S)

PURCHASE CONTRACT

between

COLLINS HOSPITALITY, INC., an Iowa corporation (“SELLER”)

AND

APPLE TEN HOSPITALITY OWNERSHIP, INC., a Virginia corporation (“BUYER”)

Dated: April 4, 2011

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

 

 

 

 

 

 

 

Page No.

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

ARTICLE I

DEFINED TERMS

 

1

 

 

 

 

 

1.1

 

Definitions

 

1

 

 

 

 

 

 

ARTICLE II

PURCHASE AND SALE; PURCHASE PRICE; PAYMENT; EARNEST MONEY DEPOSIT

 

6

 

 

 

 

 

 

 

2.1

 

Purchase and Sale

 

6

 

 

 

 

 

 

 

2.2

 

Purchase Price

 

7

 

 

 

 

 

 

 

2.3

 

Allocation

 

7

 

 

 

 

 

 

 

2.4

 

Payment

 

7

 

 

 

 

 

 

 

2.5

 

Earnest Money Deposit

 

7

 

 

 

 

 

 

ARTICLE III

REVIEW PERIOD

 

8

 

 

 

 

 

 

 

3.1

 

Review Period

 

8

 

 

 

 

 

 

 

3.2

 

Due Diligence Examination

 

9

 

 

 

 

 

 

 

3.3

 

Restoration

 

9

 

 

 

 

 

 

 

3.4

 

Seller Exhibits

 

9

 

 

 

 

 

 

ARTICLE IV

SURVEY AND TITLE APPROVAL

 

10

 

 

 

 

 

 

 

4.1

 

Survey

 

10

 

 

 

 

 

 

 

4.2

 

Title

 

10

 

 

 

 

 

 

 

4.3

 

Survey or Title Objections

 

10

 

 

 

 

 

 

ARTICLE V

TERMINATION OF MANAGEMENT AGREEMENT

 

11

 

 

 

 

 

 

ARTICLE VI

BROKERS

 

11

 

 

 

 

 

 

ARTICLE VII

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

11

 

 

 

 

 

 

 

7.1

 

Seller’s Representations, Warranties and Covenants

 

11

 

 

 

 

 

 

 

7.2

 

Buyer’s Representations, Warranties and Covenants

 

15

 

 

 

 

 

 

 

7.3

 

Survival

 

15

 

 

 

 

 

 

ARTICLE VIII

ADDITIONAL COVENANTS

 

16

 

 

 

 

 

 

 

8.1

 

Subsequent Developments

 

16

 

 

 

 

 

 

 

8.2

 

Operations

 

16

 

 

 

 

 

 

 

8.3

 

Third Party Consents

 

17

 

 

 

 

 

 

 

8.4

 

Employees

 

18

 

 

 

 

 

 

 

8.5

 

Estoppel Certificates

 

18

i

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

8.6

 

Access to Financial Information

 

18

 

 

 

 

 

 

 

8.7

 

Bulk Sales

 

18

 

 

 

 

 

 

 

8.8

 

Indemnification

 

18

 

 

 

 

 

 

 

8.9

 

Escrow Funds

 

21

 

 

 

 

 

 

ARTICLE IX

CONDITIONS FOR CLOSING

 

21

 

 

 

 

 

 

 

9.1

 

Buyer’s Conditions for Closing

 

21

 

 

 

 

 

 

 

9.2

 

Seller’s Conditions for Closing

 

22

 

 

 

 

 

 

ARTICLE X

CLOSING AND CONVEYANCE

 

23

 

 

 

 

 

 

 

10.1

 

Closing

 

23

 

 

 

 

 

 

 

10.2

 

Deliveries of Seller

 

23

 

 

 

 

 

 

 

10.3

 

Buyer’s Deliveries

 

24

 

 

 

 

 

 

ARTICLE XI

COSTS

 

25

 

 

 

 

 

 

 

11.1

 

Seller’s Costs

 

25

 

 

 

 

 

 

 

11.2

 

Buyer’s Costs

 

25

 

 

 

 

 

 

ARTICLE XII

ADJUSTMENTS

 

25

 

 

 

 

 

 

 

12.1

 

Adjustments

 

25

 

 

 

 

 

 

 

12.2

 

Reconciliation and Final Payment

 

27

 

 

 

 

 

 

 

12.3

 

Employees

 

27

 

 

 

 

 

 

ARTICLE XIII

CASUALTY AND CONDEMNATION

 

28

 

 

 

 

 

 

 

13.1

 

Risk of Loss; Notice

 

28

 

 

 

 

 

 

 

13.2

 

Buyer’s Termination Right

 

28

 

 

 

 

 

 

 

13.3

 

Procedure for Closing

 

28

 

 

 

 

 

 

ARTICLE XIV

DEFAULT REMEDIES

 

28

 

 

 

 

 

 

 

14.1

 

Buyer Default

 

28

 

 

 

 

 

 

 

14.2

 

Seller Default

 

29

 

 

 

 

 

 

 

14.3

 

Attorney’s Fees

 

29

 

 

 

 

 

 

ARTICLE XV

NOTICES

 

29

 

 

 

 

 

 

ARTICLE XVI

MISCELLANEOUS

 

30

 

 

 

 

 

 

 

16.1

 

Performance

 

30

 

 

 

 

 

 

 

16.2

 

Binding Effect; Assignment

 

30

 

 

 

 

 

 

 

16.3

 

Entire Agreement

 

30

 

 

 

 

 

 

 

16.4

 

Governing Law

 

30

 

 

 

 

 

 

 

16.5

 

Captions

 

30

ii

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

16.6

 

Confidentiality

 

30

 

 

 

 

 

 

 

16.7

 

Closing Documents

 

31

 

 

 

 

 

 

 

16.8

 

Counterparts

 

31

 

 

 

 

 

 

 

16.9

 

Severability

 

31

 

 

 

 

 

 

 

16.10

 

Interpretation

 

31

 

 

 

 

 

 

 

16.11

 

(Intentionally Omitted)

 

31

 

 

 

 

 

 

 

16.12

 

Further Acts

 

31

 

 

 

 

 

 

 

16.13

 

Joint and Several Obligations

 

31


 

 

 

SCHEDULES:

 

 

 

 

 

Schedule 3.1

 

Due Diligence List

 

 

 

EXHIBITS:

 

 

 

 

 

Exhibit A

 

Legal Description

Exhibit B

 

List of FF&E

Exhibit C

 

List of Hotel Contracts

Exhibit D

 

Consents and Approvals

Exhibit E

 

Environmental Reports

Exhibit F

 

Claims or Litigation Pending

Exhibit G

 

Escrow Agreement

iii

--------------------------------------------------------------------------------



PURCHASE CONTRACT

          This PURCHASE CONTRACT (this “Contract”) is made and entered into as
of April 4, 2011, by and between COLLINS HOSPITALITY, INC., an Iowa corporation
(“Seller”) with a principal office at 1701 Mt. Pleasant St., Suite 1,
Burlington, Iowa 52601 and APPLE TEN HOSPITALITY OWNERSHIP, INC., a Virginia
corporation, with its principal office at 814 East Main Street, Richmond,
Virginia 23219, or its affiliates or assigns (“Buyer”).

RECITALS

          A. Seller is the fee simple owner of that certain hotel property
commonly known as the Hampton Inn & Suites Cedar Rapids North, located at 1130
Park Place NE, Cedar Rapids, IA 52402, containing, among other things, 103
guestrooms and guest suites (the “Hotel”) identified in on Exhibit A attached
hereto and incorporated by reference.

          B. Buyer is desirous of purchasing the Hotel from Seller, and Seller
is desirous of selling the Hotel to Buyer, for the purchase price and upon terms
and conditions hereinafter set forth.

AGREEMENT:

          NOW, THEREFORE, in consideration of the foregoing Recitals, the mutual
covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:

ARTICLE I
DEFINED TERMS

          1.1 Definitions. The following capitalized terms when used in this
Contract shall have the meanings set forth below unless the context otherwise
requires:

          “Additional Deposit” shall mean $100,000.

          “Affiliate” shall mean, with respect to Seller or Buyer, any other
person or entity directly or indirectly controlling (including but not limited
to all directors and officers), controlled by or under direct or indirect common
control with Seller or Buyer, as applicable. For purposes of the foregoing, a
person or entity shall be deemed to control another person or entity if it
possesses, directly or indirectly, the power to direct or cause direction of the
management and policies of such other person or entity, whether through the
ownership of voting securities, by contract or otherwise.

          “Appurtenances” shall mean all rights, titles, and interests of Seller
appurtenant to the Land and Improvements, including, but not limited to, (i) all
easements, rights of way, rights of ingress and egress, tenements,
hereditaments, privileges, and appurtenances in any way belonging to the Land or
Improvements, (ii) any land lying in the bed of any alley, highway, street, road
or avenue, open or proposed, in front of or abutting or adjoining the Land,
(iii) any strips or gores of real estate adjacent to the Land, and (iv) the use
of all alleys, easements and rights-of-way, if any, abutting, adjacent,
contiguous to or adjoining the Land.

1

--------------------------------------------------------------------------------



          “Brand” shall mean Hampton Inn & Suites, the hotel brand or franchise
under which the Hotel operates.

          “Business Day” shall mean any day other than a Saturday, Sunday or
legal holiday in the Commonwealth of Virginia or the state in which the Property
is located.

          “Closing” shall mean the closing of the purchase and sale of the
Property pursuant to this Contract.

          “Closing Date” shall have the meaning set forth in Section 10.1.

          “Contracts, Plans and Specs” shall mean all construction and other
contracts, plans, drawings, specifications, surveys, soil reports, engineering
reports, inspection reports, and other technical descriptions and reports.

          “Deed” shall have the meaning set forth in Section 10.2(a).

          “Deposits” shall mean, to the extent assignable, all prepaid rents and
deposits (including, without limitation, any reserves for replacement of FF&E
and for capital repairs and/or improvements), refundable security deposits and
rental deposits, and all other deposits for advance reservations, banquets or
future services, made in connection with the use or occupancy of the
Improvements; provided, however, that to the extent Seller has not received or
does not hold all of the prepaid rents and/or deposits attributable to the
Leases related to the Property, Buyer shall be entitled to a credit against the
cash portion of the Purchase Price allocable to the Property in an amount equal
to the amount of the prepaid rents and/or deposits attributable to the Leases
transferred at the Closing of such Property, and provided further, that
“Deposits” shall exclude (i) reserves for real property taxes and insurance, in
each case, to the extent pro rated on the settlement statement such that Buyer
receives a credit for (a) taxes and premiums in respect of any period prior to
Closing and (b) the amount of deductibles and other self-insurance and all other
potential liabilities and claims in respect of any period prior to Closing, and
(ii) utility deposits.

          “Due Diligence Examination” shall have the meaning set forth in
Section 3.2.

          “Earnest Money Deposit” shall have the meaning set forth in Section
2.5(a).

          “Environmental Requirements” shall have the meaning set forth in
Section 7.1(f)

          “Escrow Agent” shall have the meaning set forth in Section 2.5(a).

          “Escrow Agreement” shall have the meaning set forth in Section 2.5(b).

          “Exception Documents” shall have the meaning set forth in Section 4.2.

          “Existing Franchise Agreement” shall mean that certain franchise
license agreement between the Seller and the Franchisor, granting to Seller a
franchise to operate the Hotel under the Brand.

2

--------------------------------------------------------------------------------



          “Existing Management Agreement” shall mean that certain management
agreement between the Seller and the Existing Manager for the operation and
management of the Hotel.

          “Existing Manager” shall mean Hawkeye Hospitality Group, Inc., an Iowa
corporation.

          “FF&E” shall mean all tangible personal property and fixtures of any
kind (other than personal property (i) owned by guests of the Hotel or (ii)
leased by Seller pursuant to an FF&E Lease) attached to, or located upon and
used in connection with the ownership, maintenance, use or operation of the Land
or Improvements as of the date hereof (or acquired by Seller and so employed
prior to Closing), including, but not limited to, all furniture, fixtures,
equipment, signs and related personal property; all heating, lighting, plumbing,
drainage, electrical, air conditioning, and other mechanical fixtures and
equipment and systems; all elevators, and related motors and electrical
equipment and systems; all hot water heaters, furnaces, heating controls, motors
and equipment, all shelving and partitions, all ventilating equipment, and all
disposal equipment; all spa, health club and fitness equipment; all equipment
used in connection with the use and/or maintenance of the guestrooms,
restaurants, lounges, business centers, meeting rooms, swimming pools, indoor
and/or outdoor sports facilities and other common areas and recreational areas;
all carpet, drapes, beds, furniture, televisions and other furnishings; all
stoves, ovens, freezers, refrigerators, dishwashers, disposals, kitchen
equipment and utensils, tables, chairs, plates and other dishes, glasses,
silverware, serving pieces and other restaurant and bar equipment, apparatus and
utensils. A current list of FF&E is attached hereto as Exhibit B.

          “FF&E Leases” shall mean all leases of any FF&E and other contracts
permitting the use of any FF&E at the Improvements that are assumed by Buyer.

          “Financial Statements” shall have the meaning set forth in Section
3.1(b).

          “Franchisor” shall mean Hampton Inns Franchise LLC.

          “Hotel Contracts” shall have the meaning set forth in Section 10.2(d).

          “Improvements” shall mean all buildings, structures, fixtures, parking
areas and other improvements to the Land, and all related facilities.

          “Indemnification Agreement” shall have the meaning set forth in
Article XVII.

          “Indemnified Party” shall have the meaning set forth in Section
8.8(c)(i).

          “Indemnifying Party” shall have the meaning set forth in Section
8.8(c)(i).

          “Initial Deposit” shall have the meaning set forth in Section 2.5(a).

          “Land” shall mean, collectively, a fee simple absolute interest in the
real property more fully described in Exhibit A, which is attached hereto and
incorporated herein by reference, together with all rights (including without
limitation all air rights, mineral rights and development rights), alleys,
streets, strips, gores, waters, privileges, appurtenances, advantages and
easements belonging thereto or in any way appertaining thereto.

3

--------------------------------------------------------------------------------



          “Leases” shall mean all leases, franchises, licenses, occupancy
agreements, “trade-out” agreements, advance bookings, convention reservations,
or other agreements demising space in, providing for the use or occupancy of, or
otherwise similarly affecting or relating to the use or occupancy of, the
Improvements or Land, together with all amendments, modifications, renewals and
extensions thereof, and all guaranties by third parties of the obligations of
the tenants, licensees, franchisees, concessionaires or other entities
thereunder.

          “Legal Action” shall have the meaning set forth in Section 8.8(c)(ii).

          “Licenses” shall mean all permits, licenses, franchises, utility
reservations, certificates of occupancy, and other documents issued by any
federal, state, or municipal authority or by any private party related to the
development, construction, use, occupancy, operation or maintenance of the
Hotel, including, without limitation, all licenses, approvals and rights
(including any and all existing waivers of any brand standard) necessary or
appropriate for the operation of the Hotel under the Brand.

          “Manager” shall mean the entity Buyer chooses to manage the Hotel from
and after Closing.

          “New Franchise Agreement” shall mean the franchise license agreement
to be entered into between Buyer and the Franchisor, granting to Buyer a
franchise to operate the Hotel under the Brand on and after the Closing Date.

          “New Management Agreement” means the management agreement to be
entered into between Buyer and the Manager for the operation and management of
the Hotel on and after the Closing Date.

          “Other Property” shall have the meaning set forth in Section 16.14.

          “Pending Claims” shall have the meaning set forth in Section 7.1(e).

          “Permitted Exceptions” shall have the meaning set forth in Section
4.3.

          “Personal Property” shall mean, collectively, all of the Property
other than the Real Property.

          “PIP” shall mean a product improvement plan for any Hotel, as required
by the Existing Manager or the Franchisor, if any.

          “Post-Closing Agreement” shall have the meaning set forth in Section
8.9.

          “Property” shall mean, collectively, (i) all of the following with
respect to the Hotel: the Land, Improvements, Appurtenances, FF&E, Supplies,
Leases, Deposits, Records, Service Contracts, Warranties, Licenses, FF&E Leases,
Contracts, Plans and Specs, Tradenames, Utility Reservations, as well as all
other real, personal or intangible property of Seller related to any of the
foregoing and (ii) any and all of the following that relate to or affect in any
way the design, construction, ownership, use, occupancy, leasing, maintenance,
service or operation of the Real

4

--------------------------------------------------------------------------------



Property, FF&E, Supplies, Leases, Deposits or Records: Service Contracts,
Warranties, Licenses, Tradenames, Contracts, Plans and Specs and FF&E Lease.

          “Purchase Price” shall have the meaning set forth in Section 2.2.

          “Real Property” shall mean, collectively, all Land, Improvements and
Appurtenances with respect to the Hotel.

          “Records” shall mean all books, records, promotional material, tenant
data, guest history information (other than any such information owned
exclusively by the Existing Manager), marketing and leasing material and forms
(including but not limited to any such records, data, information, material and
forms in the form of computerized files located at the Hotel), market studies
prepared in connection with Seller’s current annual plan and other materials,
information, data, legal or other documents or records (including, without
limitation, all documentation relating to any litigation or other proceedings,
all zoning and/or land use notices, relating to or affecting the Property, all
business plans and projections and all studies, plans, budgets and contracts
related to the development, construction and/or operation of the Hotel) owned by
Seller and/or in Seller’s possession or control, or to which Seller has access
or may obtain from the Existing Manager, that are used in or relating to the
Property and/or the operation of the Hotel, including the Land, the Improvements
or the FF&E, and proforma budgets and projections and construction budgets and
contracts related to the development and construction of the Hotel and a list of
the general contractors, architects and engineers providing goods and/or
services in connection with the construction of the Hotel, all construction
warranties and guaranties in effect at Closing and copies of the final plans and
specifications for the Hotel.

          “Release” shall have the meaning set forth in Section 7.1(f).

          “Review Period” shall have the meaning set forth in Section 3.1.

          “SEC” shall have the meaning set forth in Section 8.6.

          “Seller Liens” shall have the meaning set forth in Section 4.3.

          “Seller Parties” shall have the meaning set forth in Section 7.1(e).

          “Service Contracts” shall mean contracts or agreements, such as
maintenance, supply, service or utility contracts.

          “Supplies” shall mean all merchandise, supplies, inventory and other
items used for the operation and maintenance of guest rooms, restaurants,
lounges, swimming pools, health clubs, spas, business centers, meeting rooms and
other common areas and recreational areas located within or relating to the
Improvements, including, without limitation, all food and beverage (alcoholic
and non-alcoholic) inventory (opened or unopened), office supplies and
stationery, advertising and promotional materials, china, glasses,
silver/flatware, towels, linen and bedding (all of which shall be 2-par level
for all suites or rooms in the Hotel), guest cleaning, paper and other supplies,
upholstery material, carpets, rugs, furniture, engineers’ supplies, paint and
painters’ supplies, employee uniforms, and all cleaning and maintenance
supplies, including those used in connection with the swimming pools, indoor
and/or outdoor sports facilities, health

5

--------------------------------------------------------------------------------



clubs, spas, fitness centers, restaurants, business centers, meeting rooms and
other common areas and recreational areas.

          “Survey” shall have the meaning set forth in Section 4.1.

          “Third Party Consents” shall have the meaning set forth in Section
8.3.

          “Title Commitment” shall have the meaning set forth in Section 4.2.

          “Title Company” shall have the meaning set forth in Section 4.2.

          “Title Policy” shall have the meaning set forth in Section 4.2.

          “Title Review Period” shall have the meaning set forth in Section 4.3.

          “Tradenames” shall mean all telephone exchanges and numbers, trade
names, trade styles, trade marks, and other identifying material, and all
variations thereof, together with all related goodwill (it being understood and
agreed that the name of the hotel chain to which the Hotel is affiliated by
franchise, license or management agreement is a protected name or registered
service mark of such hotel chain and cannot be transferred to Buyer by this
Contract, provided that all such franchise, license, management and other
agreements granting a right to use the name of such hotel chain or any other
trademark or trade name and all waivers of any brand standard shall be assigned
to Buyer.

          “Utility Reservations” shall mean Seller’s interest in the right to
receive immediately on and after Closing and continuously consume thereafter
water service, sanitary and storm sewer service, electrical service, gas service
and telephone service on and for the Land and Improvements in capacities that
are adequate continuously to use and operate the Improvements for the purposes
for which they were intended, including, but not limited to (i) any right to the
present and future use of wastewater, drainage, water and other utility
facilities to the extent such use benefits the Real Property, (ii) any
reservations of or commitments covering any such use in the future, and (iii)
any wastewater capacity reservations relating to the Real Property. Buyer shall
be responsible for any requests or documents to transfer the Utility
Reservations, at Buyer’s sole cost and expense.

          “Warranties” shall mean all warranties, guaranties, indemnities and
claims for the benefit of Seller with respect to the Hotel, the Property or any
portion thereof, including, without limitation, all warranties and guaranties of
the development, construction, completion, installation, equipping and
furnishing of the Hotel, and all indemnities, bonds and claims of Seller related
thereto.

ARTICLE II
PURCHASE AND SALE; PURCHASE PRICE; PAYMENT;
EARNEST MONEY DEPOSIT

          2.1 Purchase and Sale. Seller agrees to sell and convey to Buyer or
its Affiliates and/or assigns, and Buyer or its assigns agrees to purchase from
Seller, the Property, in consideration of the Purchase Price and upon the terms
and conditions hereof. All of the

6

--------------------------------------------------------------------------------



Property shall be conveyed, assigned, and transferred to Buyer at Closing, free
and clear of all mortgages, liens, encumbrances, licenses, franchises (other
than any hotel franchises assumed by Buyer), concession agreements, security
interests, prior assignments or conveyances, conditions, restrictions,
rights-of-way, easements, encroachments, claims and other matters affecting
title or possession, except for the Permitted Exceptions.

          2.2 Purchase Price. Buyer agrees to pay, and Seller agrees to accept,
as consideration for the conveyance of the Property, subject to the adjustments
provided for in this Contract, the amount of Thirteen Million and No/100 Dollars
($13,000,000.00) (the “Purchase Price”).

          2.3 Allocation. Buyer and Seller shall attempt to agree, prior to the
expiration of the Review Period, on an allocation of the Purchase Price among
Real Property, tangible Personal Property and intangible property related to the
Property. In the event Buyer and Seller do not agree, each party shall be free
to allocate the Purchase Price to such items as they deem appropriate, subject
to and in accordance with applicable laws.

          2.4 Payment. The portion of the Purchase Price, less the Earnest Money
Deposit and interest earned thereon, if any, which Buyer elects to have applied
against the Purchase Price (as provided below), less the Escrow Funds, shall be
paid to Seller in cash, certified funds or wire transfer, at the Closing of the
Property. At the Closing, the Earnest Money Deposit, together with interest
earned thereon, if any, shall, at Buyer’s election, be returned to Buyer or
shall be paid over to Seller by Escrow Agent to be applied to the portion of the
Purchase Price on behalf of Buyer, and the Escrow Funds shall be deposited into
an escrow account pursuant to the Post-Closing Agreement as contemplated by
Section 8.9.

          2.5 Earnest Money Deposit.

                    (a) Within three (3) Business Days after the full execution
and delivery of this Contract, Buyer shall deposit the sum of One Hundred
Thousand and No/100 Dollars ($100,000.00) in cash, certified bank check or by
wire transfer of immediately available funds (the “Initial Deposit”) with the
Title Company, as escrow agent (“Escrow Agent”), which sum shall be held by
Escrow Agent as earnest money. If, pursuant to the provisions of Section 3.1 of
this Contract, Buyer elects to terminate this Contract at any time prior to the
expiration of the Review Period, then the Escrow Agent shall return the Earnest
Money Deposit to Buyer promptly upon written notice to that effect from Buyer.
If Buyer does not elect to terminate this Contract on or before the expiration
of the Review Period, Buyer shall, within three (3) Business Days after the
expiration of the Review Period deposit the Additional Deposit with the Escrow
Agent. The Initial Deposit and the Additional Deposit, and all interest accrued
thereon, shall hereinafter be referred to as the “Earnest Money Deposit.”

                    (b) The Earnest Money Deposit shall be held by Escrow Agent
subject to the terms and conditions of an Escrow Agreement dated as of the date
of this Contract entered into by Seller, Buyer and Escrow Agent (the “Escrow
Agreement”). The Earnest Money Deposit shall be held in an interest-bearing
account in a federally insured bank or savings institution reasonably acceptable
to Seller and Buyer, with all interest to accrue to the benefit of the party
entitled to receive it and to be reportable by such party for income tax
purposes.

7

--------------------------------------------------------------------------------



ARTICLE III
REVIEW PERIOD

          3.1 Review Period. Buyer shall have a period through 6:00 p.m. Eastern
Time on the date that is sixty (60) days after the date of this Contract, unless
a longer period of time is otherwise provided for in this Contract and except as
otherwise agreed to by Buyer and Seller (the “Review Period”), to evaluate the
legal, title, survey, construction, physical condition, structural, mechanical,
environmental, economic, permit status, franchise status, financial and other
documents and information related to the Property. Within two (2) Business Days
following the date of this Contract, Seller, at Seller’s sole cost and expense,
will deliver to Buyer (or make available at the Hotel) for Buyer’s review, to
the extent not previously delivered to Buyer, true, correct and complete copies
of the following, together with all amendments, modifications, renewals or
extensions thereof:

                    (a) All Warranties and Licenses relating to the Hotel or any
part thereof;

                    (b) Income and expense statements and budgets for the Hotel,
for the current year to date and each of the three (3) prior fiscal years (the
“Financial Statements”), and Seller shall provide to Buyer copies of all income
and expense statements generated by Seller or any third party that relate to the
operations of the Hotel and that contain information not included in the
financial statements, if any, provided to Buyer by the Existing Manager,
provided that Seller also agrees to provide to Buyer’s auditors and
representatives all financial and other information necessary or appropriate for
preparation of audited financial statements for Buyer and/or its Affiliates as
provided in Section 8.6, below;

                    (c) All real estate and personal property tax statements
with respect to the Hotel and notices of appraised value for the Real Property
for the current year (if available) and each of the three (3) calendar years
prior to the current year;

                    (d) Engineering, mechanical, architectural and construction
plans, drawings, specifications and contracts, payment and performance bonds,
title policies, reports and commitments, zoning information and marketing and
economic data relating to the Hotel and the construction, development,
installation and equipping thereof, as well as copies of all environmental
reports and information, topographical, boundary or “as built” surveys,
engineering reports, subsurface studies and other Contracts, Plans and Specs
relating to or affecting the Hotel. If the Hotel is purchased by Buyer, all such
documents and information relating to the Hotel shall thereupon be and become
the property of Buyer without payment of any additional consideration therefor;

                    (e) All FF&E Leases, Services Contracts, Leases and, if
applicable, a schedule of such Leases of space in the Hotel, and all agreements
for real estate commissions, brokerage fees, finder’s fees or other compensation
payable by Seller in connection therewith; and

                    (f) All notices received from governmental authorities in
connection with the Hotel and all other notices received from governmental
authorities received at any time that relate to any noncompliance or violation
of law that has not been corrected.

8

--------------------------------------------------------------------------------



                    (g) Any other information described on Schedule 3.1 attached
hereto.

          Seller shall, upon request of Buyer, make available to Buyer and
Buyer’s representatives and agents, for inspection and copying during normal
business hours, Records located at Seller’s corporate offices, and Seller agrees
to provide Buyer copies of all other reasonably requested information that is
relevant to the management, operation, use, occupancy or leasing of or title to
the applicable Hotel and the plans specifications for development of the Hotel.
At any time during the Review Period, Buyer may, in its sole and absolute
discretion, elect not to proceed with the purchase of the Property for any
reason whatsoever by giving written notice thereof to Seller, in which event:
(i) the Earnest Money Deposit shall be promptly returned by Escrow Agent to
Buyer together with all accrued interest, if any, (ii) this Contract shall be
terminated automatically, (iii) all materials supplied by Seller to Buyer shall
be returned promptly to Seller, and (iv) both parties will be relieved of all
other rights, obligations and liabilities hereunder, except for the parties’
obligations pursuant to Sections 3.3 and 16.6 below.

          3.2 Due Diligence Examination. At any time during the Review Period,
and thereafter through Closing of the Property, Buyer and/or its representatives
and agents shall have the right to enter upon the Property at all reasonable
times for the purposes of reviewing all Records and other data, documents and/or
information relating to the Property and conducting such surveys, appraisals,
engineering tests, soil tests (including, without limitation, Phase I and Phase
II environmental site assessments), inspections of construction and other
inspections and other studies as Buyer deems reasonable and necessary or
appropriate to evaluate the Property, subject to providing reasonable advance
notice to Seller unless otherwise agreed to by Buyer and Seller (the “Due
Diligence Examination”). Seller shall have the right to have its representative
present during Buyer’s physical inspections of its Property, provided that
failure of Seller to do so shall not prevent Buyer from exercising its due
diligence, review and inspection rights hereunder. Buyer agrees to exercise
reasonable care when visiting the Property, in a manner which shall not
materially adversely affect the operation of the Property.

          3.3 Restoration. Buyer covenants and agrees not to damage or destroy
any portion of the Property in conducting its examinations and studies of the
Property during the Due Diligence Examination and, if closing does not occur,
shall repair any portion of the Property damaged by the conduct of Buyer, its
agents or employees, to substantially the condition such portion(s) of the
Property were in immediately prior to such examinations or studies.

          3.4 Seller Exhibits. Buyer shall have until the end of the Review
Period to review and approve the information on Exhibits B, C, D, E and F. In
the event Buyer does not approve any such Exhibit or the information contained
therein, Buyer shall be entitled to terminate this Contract prior to the end of
the Review Period by notice to Seller and the Earnest Money Deposit shall be
returned to Buyer with all interest thereon and both parties shall be relieved
of all rights, obligations and liabilities hereunder except for the parties’
obligations pursuant to Sections 3.3 and 16.6.

9

--------------------------------------------------------------------------------



ARTICLE IV
SURVEY AND TITLE APPROVAL

          4.1 Survey. Seller has delivered to Buyer true, correct and complete
copies of the most recent surveys of the Real Property. In the event that an
update of the survey or a new survey (such updated or new surveys being referred
to as the “Survey”) are desired by Buyer, then Buyer shall be responsible for
all costs related thereto.

          4.2 Title. Seller has delivered to Buyer its existing title insurance
policy, including copies of all documents referred to therein, for its Real
Property. Buyer’s obligations under this Contract are conditioned upon Buyer
being able to obtain for the Property (i) a Commitment for Title Insurance (or
the equivalent available in Iowa) (the “Title Commitment”) issued by Chicago
Title Company, Attn: Debby Moore, 5501 LBJ Freeway, Ste. 200, Dallas, Texas
75240 (the “Title Company”), for the most recent standard form of owner’s policy
of title insurance in the state in which the Real Property is located, covering
the Real Property, setting forth the current status of the title to the Real
Property, showing all liens, claims, encumbrances, easements, rights of way,
encroachments, reservations, restrictions and any other matters affecting the
Real Property and pursuant to which the Title Company agrees to issue to Buyer
at Closing an Owner’s Policy of Title Insurance on the most recent form of ALTA
(where available) owner’s policy available in the state in which the Land is
located, with extended coverage and, to the extent applicable and available in
such state, comprehensive, access, single tax parcel, survey, contiguity, and
such other endorsements as may be required by Buyer (collectively, the “Title
Policy”); and (ii) true, complete, legible and, where applicable, recorded
copies of all documents and instruments (the “Exception Documents”) referred to
or identified in the Title Commitment, including, but not limited to, all deeds,
lien instruments, leases, plats, surveys, reservations, restrictions, and
easements affecting the Real Property.

          4.3 Survey or Title Objections. If Buyer discovers any title or survey
matter which is objectionable to Buyer, Buyer may provide Seller with written
notice of its objection to same on or before the expiration of the Review Period
(the “Title Review Period”). If Buyer fails to so object in writing to any such
matter set forth in the Survey or Title Commitment, it shall be conclusively
assumed that Buyer has approved same. If Buyer disapproves any condition of
title, survey or other matters by written objection to Seller on or before the
expiration of the Title Review Period, Seller shall elect either to attempt to
cure or not cure any such item by written notice sent to Buyer within five (5)
days after its receipt of notice from Buyer, and if Seller commits in writing to
attempt to cure any such item, then Seller shall be given until the Closing Date
to cure any such defect. In the event Seller shall fail to cure a defect which
Seller has committed in writing to cure prior to Closing, or if a new title
defect arises after the date of Buyer’s Title Commitment or Survey, as
applicable, but prior to Closing, then Buyer may elect, in Buyer’s sole and
absolute discretion: (i) to waive such objection and proceed to Closing, or (ii)
to terminate this Contract and receive a return of the Earnest Money Deposit,
and any interest thereon. The items shown on the Title Commitment which are not
objected to by Buyer as set forth above (other than exceptions and title defects
arising after the title review period and other than those standard exceptions
which are ordinarily and customarily omitted in the state in which the
applicable Hotel is located, so long as Seller provides the appropriate owner’s
affidavit, gap indemnity or other documentation reasonably required by the Title
Company for such omission) are hereinafter referred to as the “Permitted
Exceptions.” In no event shall Permitted

10

--------------------------------------------------------------------------------



Exceptions include liens, or documents evidencing liens, securing any
indebtedness (including vehicle or FF&E leases or financing arrangements) any
mechanics’ or materialmen’s liens or any claims or potential claims therefor
covering the Property or any portion thereof (“Seller Liens”), each of which
shall be paid in full by Seller and released at Closing. If a vehicle or FF&E
lease or other financing cannot be released at Closing, Seller shall credit
Buyer at Closing with the amount necessary to fully pay off such lease or
financing over its term.

ARTICLE V
MANAGEMENT AGREEMENT AND FRANCHISE AGREEMENT

          At or prior to the Closing, Seller shall terminate the Existing
Management Agreement and the Existing Franchise Agreement, and Seller shall be
solely responsible for all claims and liabilities arising thereunder on, prior
to or following the Closing Date, including outstanding fees, charges or costs
and further including the repayment of any key money, if any. As a condition to
Closing, Buyer shall enter into the New Franchise Agreement, effective as of the
Closing Date, containing terms and conditions acceptable to Buyer. Seller shall
be responsible for paying all costs related to the termination of the Existing
Management Agreement. Buyer shall be responsible for paying all reasonable and
actual costs of the Franchisor related to the assignment or termination, as
applicable, of the Existing Franchise Agreement. Seller shall use best efforts
to promptly provide all information required by the Franchisor in connection
with the New Franchise Agreement, and Seller and Buyer shall diligently pursue
obtaining each the same.

ARTICLE VI
BROKERS

          Seller and Buyer each represents and warrants to the other that it has
not engaged any broker, finder or other party in connection with the transaction
contemplated by this Contract, except for Hotel Assets Group (the “Broker”),
which Broker shall be entitled to a commission from Seller upon the sale of the
Property under a separate agreement with Seller. Buyer and Seller each agree to
save and hold the other harmless from any and all losses, damages, liabilities,
costs and expenses (including, without limitation, attorneys’ fees) involving
claims made by any other agent, broker, or other person by or through the acts
of Buyer or Seller, respectively, in connection with this transaction.

ARTICLE VII
REPRESENTATIONS, WARRANTIES AND COVENANTS

          7.1 Seller’s Representations, Warranties and Covenants. Seller hereby
represents, warrants and covenants to Buyer as follows:

                    (a) Authority; No Conflicts. Seller is a corporation duly
formed, validly existing and in good standing in the State of Iowa. Seller has
obtained all necessary consents to enter into and perform this Contract and is
fully authorized to enter into and perform this Contract and to complete the
transactions contemplated by this Contract. No consent or approval of any
person, entity or governmental authority is required for the execution, delivery
or performance by Seller of this Contract, except as set forth in Exhibit D, and
this Contract is hereby binding and enforceable against Seller. Neither the
execution nor the performance of, or

11

--------------------------------------------------------------------------------



compliance with, this Contract by Seller has resulted, or will result, in any
violation of, or default under, or acceleration of, any obligation under any
existing corporate charter, certificate of incorporation, bylaw, articles of
organization, limited liability company agreement or regulations, partnership
agreement or other organizational documents and under any, mortgage indenture,
lien agreement, promissory note, contract, or permit, or any judgment, decree,
order, restrictive covenant, statute, rule or regulation, applicable to Seller
or to the Hotel.

                    (b) FIRPTA. Seller is not a foreign corporation, foreign
partnership, foreign trust or foreign estate (as those items are defined in the
Internal Revenue Code and Income Tax Regulations).

                    (c) Bankruptcy. Neither Seller, nor to Seller’s knowledge,
any of its partners or members, is insolvent or the subject of any bankruptcy
proceeding, receivership proceeding or other insolvency, dissolution,
reorganization or similar proceeding.

                    (d) Property Agreements. A complete list of all FF&E Leases,
Service Contracts and Leases (other than those entered into by the Existing
Manager on its own behalf) used in or otherwise relating to the operation and
business of the Hotel is attached hereto as Exhibit C-1, and, to Seller’s
knowledge, a complete list of all other FF&E Leases, Service Contracts and
Leases used in or otherwise relating to the operation and business of the Hotel
is attached hereto as Exhibit C-2. The assets constituting the Property to be
conveyed to Buyer hereunder constitute all of the property and assets of Seller
used in connection with the operation and business of the Hotel. There are no
leases, license agreements, leasing agent’s agreements, equipment leases,
building service agreements, maintenance contracts, suppliers contracts,
warranty contracts, operating agreements, or other agreements (i) to which
Seller is a party or an assignee, or (ii) to Seller’s knowledge, binding upon
the Hotel, relating to the ownership, occupancy, operation, management or
maintenance of the Real Property, FF&E, Supplies or Tradenames, except for those
Service Contracts, Leases, Warranties and FF&E Leases disclosed on Exhibit C or
to be delivered to Buyer pursuant to Section 3.1. The Service Contracts, Leases,
Warranties and FF&E Leases disclosed on Exhibit C or to be delivered to Buyer
pursuant to Section 3.1 are in full force and effect, and no default has
occurred and is continuing thereunder and no circumstances exist which, with the
giving of notice, the lapse of time or both, would constitute such a default. No
party has any right or option to acquire the Hotel or any portion thereof, other
than Buyer.

                    (e) Pending Claims. There are no: (i) claims, demands,
litigation, proceedings or governmental investigations pending or threatened
against Seller, the Existing Manager or any Affiliate of any of them
(collectively, “Seller Parties”) or related to the business or assets of the
Hotel, except as set forth on Exhibit F attached hereto and incorporated herein
by reference, (ii) special assessments or extraordinary taxes except as set
forth in the Title Commitment or (iii) pending or threatened condemnation or
eminent domain proceedings which would affect the Property or any part thereof.
There are no: pending arbitration proceedings or unsatisfied arbitration awards,
or judicial proceedings or orders respecting awards, which might become a lien
on the Property or any portion thereof, pending unfair labor practice charges or
complaints, unsatisfied unfair labor practice orders or judicial proceedings or
orders with respect thereto, pending charges or complaints with or by city,
state or federal civil or human rights

12

--------------------------------------------------------------------------------



agencies, unremedied orders by such agencies or judicial proceedings or orders
with respect to obligations under city, state or federal civil or human rights
or antidiscrimination laws or executive orders affecting the Hotel, or other
pending, actual or, to Seller’s knowledge, threatened litigation claims,
charges, complaints, petitions or unsatisfied orders by or before any
administrative agency or court which affect the Hotel or might become a lien on
the Hotel (collectively, the “Pending Claims”).

                    (f) Environmental. With respect to environmental matters, to
Seller’s actual knowledge, without investigation, (i) there has been no Release
or threat of Release of Hazardous Materials in, on, under, to, from or in the
area of the Real Property, except as disclosed in the reports and documents set
forth on Exhibit E attached hereto and incorporated herein by reference, (ii) no
portion of the Property is being used for the treatment, storage, disposal or
other handling of Hazardous Materials or machinery containing Hazardous
Materials other than standard amounts of cleaning supplies and chlorine for the
swimming pool, all of which are stored on the Property in strict accordance with
applicable Environmental Requirements and do not exceed limits permitted under
applicable laws, including without limitation Environmental Requirements, (iii)
no underground storage tanks are currently located on or in the Real Property or
any portion thereof, (iv) no environmental investigation, administrative order,
notification, consent order, litigation, claim, judgment or settlement with
respect to the Property or any portion thereof is pending or threatened in
writing, (v) there is not currently and, to Seller’s actual knowledge, never has
been any mold, fungal or other microbial growth in or on the Real Property, or
existing conditions within buildings, structures or mechanical equipment serving
such buildings or structures, that could reasonably be expected to result in
material liability or material costs or expenses to remediate the mold, fungal
or microbial growth, or to remedy such conditions that could reasonably be
expected to result in such growth, and (vi) except as disclosed on Exhibit E,
there are no reports or other documentation regarding the environmental
condition of the Real Property in the possession of Seller or Seller’s
Affiliates, consultants, contractors or agents. As used in this Contract:
“Hazardous Materials” means (1) “hazardous wastes” as defined by the Resource
Conservation and Recovery Act of 1976, as amended from time to time (“RCRA”),
(2) “hazardous substances” as defined by the Comprehensive Environmental
Response, Compensation and Liability Act of 1980 (42 U.S.C. 9601 et seq.), as
amended by the Superfund Amendment and Reauthorization Act of 1986 and as
otherwise amended from time to time (“CERCLA”); (3) “toxic substances” as
defined by the Toxic Substances Control Act, as amended from time to time
(“TSCA”), (4) “hazardous materials” as defined by the Hazardous Materials
Transportation Act, as amended from time to time (“HMTA”), (5) asbestos, oil or
other petroleum products, radioactive materials, urea formaldehyde foam
insulation, radon gas and transformers or other equipment that contains
dielectric fluid containing polychlorinated biphenyls and (6) any substance
whose presence is detrimental or hazardous to health or the environment,
including, without limitation, microbial or fungal matter or mold, or is
otherwise regulated by federal, state and local environmental laws (including,
without limitation, RCRA, CERCLA, TSCA, HMTA), rules, regulations and orders,
regulating, relating to or imposing liability or standards of conduct concerning
any Hazardous Materials or environmental, health or safety compliance
(collectively, “Environmental Requirements”). As used in this Contract:
“Release” means spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping or disposing.

13

--------------------------------------------------------------------------------



                    (g) Title and Liens. Except for Seller Liens to be released
at Closing, Seller has good and marketable fee simple absolute title to the Real
Property, subject only to the Permitted Exceptions. Except for the FF&E subject
to the FF&E Leases and any applicable Permitted Exceptions, Seller has good and
marketable title to the Personal Property, free and clear of all liens, claims,
encumbrances or other rights whatsoever (other than the Seller Liens which must
be released at Closing), and there are no other liens, claims, encumbrances or
other rights pending or of which any Seller Party has received notice or which
are otherwise known to any Seller Party related to any other Personal Property.

                    (h) Utilities. All appropriate utilities, including sanitary
and storm sewers, water, gas, telephone, cable and electricity, are, to Seller’s
knowledge, currently sufficient and available to service the Hotel and all
installation, connection or “tap-on”, usage and similar fees have been paid.

                    (i) Licenses, Permits and Approvals. Seller has not received
any written notice, and Seller has no knowledge that the Property fails to
materially comply with all applicable licenses, permits and approvals and
federal, state or local statutes, laws, ordinances, rules, regulations,
requirements and codes including, without limitation, those regarding zoning,
land use, building, fire, health, safety, environmental, subdivision, water
quality, sanitation controls and the Americans with Disabilities Act, and
similar rules and regulations relating and/or applicable to the ownership, use
and operation of the Property as it is now operated. Seller has received all
licenses, permits and approvals required or needed for the lawful conduct,
occupancy and operation of the business of the Hotel, and each license and
permit is in full force and effect, and will be received and in full force and
effect as of the Closing. No licenses, permits or approvals necessary for the
lawful conduct, occupancy or operation of the business of the Hotel, to Seller’s
knowledge requires any approval of a governmental authority for transfer of the
Property except as set forth in Exhibit D.

                    (j) Financial Statements. Seller has delivered copies of all
prior and current (i) Financial Statements for the Hotel, (ii) operating
statements prepared by the Existing Manager for the Hotel, and (iii) monthly
financial statements prepared by the Existing Manager for the Hotel. Each of
such statements is, to Seller’s knowledge, complete and accurate in all material
respects and, except in the case of budgets prepared in advance of the
applicable operating period to which such budgets relate, fairly presents the
results of operations of the Hotel for the respective periods represented
thereby. Seller has relied upon the Financial Statements in connection with its
ownership and operation of the Hotel, and there are no independent audits or
financial statements prepared by third parties relating to the operation of the
Hotel other than the Financial Statements prepared by or on behalf of the
Existing Manager, all of which have been provided to Buyer.

                    (k) Employees. All employees employed at the Hotel are the
employees of the Existing Manager. There are, to Seller’s knowledge, no (i)
unions organized at the Hotel, (ii) union organizing attempts, strikes,
organized work stoppages or slow downs, or any other labor disputes pending or
threatened with respect to any of the employees at the Hotel, or (iii)

14

--------------------------------------------------------------------------------



collective bargaining or other labor agreements to which Seller or the Existing
Manager or the Hotel is bound with respect to any employees employed at the
Hotel.

                    (l) Operations. The Hotel has at all times been operated by
Existing Manager in accordance with all applicable laws, rules, regulations,
ordinances and codes.

                    (m) Existing Management and Franchise Agreements. Seller has
furnished to Buyer true and complete copies of the Existing Management Agreement
and the Existing Franchise Agreement, which constitutes the entire agreement of
the parties thereto with respect to the subject matter thereof and which have
not been amended or supplemented in any respect. There are no other management
agreements, franchise agreements, license agreements or similar agreements for
the operation or management of the Hotel or relating to the Brand, to which
Seller is a party or which are binding upon the Property, except for the
Existing Management Agreement and the Existing Franchise Agreement. The
Improvements comply with, and the Hotel is being operated in accordance with,
all requirements of such Existing Management Agreement and the Existing
Franchise Agreement and all other requirements of the Existing Manager and the
Franchisor, including all “brand standard” requirements of the Existing Manager
and the Franchisor. The Existing Management Agreement and the Existing Franchise
Agreement are in full force and effect, and shall remain in full force and
effect until the termination of the Existing Management Agreement and the
Existing Franchise Agreement at Closing, as provided in Article V hereof. No
default has occurred and is continuing under the Existing Management Agreement
or the Existing Franchise Agreement, and no circumstances exist which, with the
giving of notice, the lapse of time or both, would constitute such a default.

                    (n) Construction of Hotel. To the actual knowledge of
Seller, without investigation:

 

 

 

                    (i) The Hotel has been constructed in a good and workmanlike
manner without encroachments and in accordance in all material respects with the
Contracts, Plans and Specs, and all building permits and certificates of
occupancy therefor and all applicable zoning, platting, subdivision, health,
safety and similar laws, rules, regulations, ordinances and codes.

 

 

 

                    (ii) The Personal Property is in good condition and
operating order.

 

 

 

                    (iii) Necessary easements for ingress and egress, drainage,
signage and utilities serving the Hotel have either been dedicated to the
public, conveyed to the appropriate utility or will be conveyed to Buyer along
with the Property.

          7.2 Buyer’s Representations, Warranties and Covenants. Buyer
represents, warrants and covenants:

                    (a) Authority. Buyer is a corporation duly formed, validly
existing and in good standing in the Commonwealth of Virginia. Buyer has
received or will have received by the applicable Closing Date all necessary
authorization of the Board of Directors of Buyer to

15

--------------------------------------------------------------------------------



complete the transactions contemplated by this Contract. No other consent or
approval of any person, entity or governmental authority is required for the
execution, delivery or performance by Buyer of this Contract, and this Contract
is hereby binding and enforceable against Buyer.

                    (b) Bankruptcy. Buyer is not insolvent nor the subject of
any bankruptcy proceeding, receivership proceeding or other insolvency,
dissolution, reorganization or similar proceeding.

          7.3 Survival. All of the representations and warranties are true,
correct and complete in all material respects as of the date hereof and the
statements set forth therein (without qualification or limitation as to a
party’s knowledge thereof except as expressly provided for in this Article VII)
shall be true, correct and complete in all material respects as of the Closing
Date. All of the representations and warranties made herein shall survive
Closing for a period of twelve (12) months and shall not be deemed to merge into
or be waived by the Deed or any other closing documents.

ARTICLE VIII
ADDITIONAL COVENANTS

          8.1 Subsequent Developments. After the date of this Contract and until
the Closing Date, Seller shall use best efforts to keep Buyer fully informed of
all subsequent developments of which Seller has knowledge (“Subsequent
Developments”) which would cause any of Seller’s representations or warranties
contained in this Contract to be no longer accurate in any material respect.

          8.2 Operations. From and after the date hereof through the Closing on
the Property, Seller shall comply with the Existing Management Agreement and the
Existing Franchise Agreement and keep the same in full force and effect and
shall perform and comply with all of the following subject to and in accordance
with the terms of such agreements:

                    (a) Continue to maintain the Property generally in
accordance with prudent business practices and pursuant to and in compliance
with the Existing Management Agreement and the Existing Franchise Agreement,
including, without limitation, (i) using reasonable efforts to keep available
the services of all present employees at the Hotel and to preserve its relations
with guests, suppliers and other parties doing business with Seller with respect
to the Hotel, (ii) accepting booking contracts for the use of the Hotel’s
facilities retaining such bookings in accordance with the terms of the Existing
Management Agreement and the Existing Franchise Agreement, (iii) maintaining the
current level of advertising and other promotional activities for the Hotel’s
facilities, (iv) maintaining the present level of insurance with respect to the
Hotel in full force and effect until the Closing Date for the Hotel and (v)
remaining in compliance in all material respects with all current Licenses;

                    (b) Keep, observe, and perform in all material respects all
its obligations under and pursuant to the Leases, the Service Contracts, the
FF&E Leases, the Existing Management Agreement, the Existing Franchise
Agreement, the Contracts, Plans and Specs, the Warranties and all other
applicable contractual arrangements relating to the Hotel;

16

--------------------------------------------------------------------------------



                    (c) Not cause or permit the removal of FF&E from the Hotel
except for the purpose of discarding worn and valueless items that have been
replaced with FF&E of equal or better quality; timely make all repairs,
maintenance, and replacements to keep all FF&E and all other Personal Property
and all Real Property in good operating condition; keep and maintain the Hotel
in a good state of repair and condition, reasonable and ordinary wear and tear
excepted; and not commit waste of any portion of the Hotel;

                    (d) Maintain the levels and quality of the Personal Property
generally at the levels and quality existing on the date hereof and keep
merchandise, supplies and inventory adequately stocked, consistent with good
business practice, as if the sale of the Hotel hereunder were not to occur,
including, without limitation, maintaining linens and bath towels at least at a
2-par level for all suites or rooms of the Hotel;

                    (e) Advise Buyer promptly of any litigation, arbitration, or
administrative hearing before any court or governmental agency concerning or
affecting the Hotel which is instituted or threatened after the date of this
Contract or if any representation or warranty contained in this Contract shall
become false;

                    (f) Not take, or purposefully omit to take, any action that
would have the effect of violating any of the representations, warranties,
covenants or agreements of Seller contained in this Contract;

                    (g) Pay or cause to be paid all taxes, assessments and other
impositions levied or assessed on the Hotel or any part thereof prior to the
delinquency date, and comply with all federal, state, and municipal laws,
ordinances, regulations and orders relating to the Hotel;

                    (h) Not sell or assign, or enter into any agreement to sell
or assign, or create or permit to exist any lien or encumbrance (other than a
Permitted Exception) on, the Property or any portion thereof; and

                     (i) Not allow any permit, receipt, license, franchise or
right currently in existence with respect to the operation, use, occupancy or
maintenance of the Hotel to expire, be canceled or otherwise terminated.

          Neither Seller nor Existing Manager shall, without first obtaining the
written approval of Buyer, which approval shall not be unreasonably withheld,
enter into any new FF&E Leases, Service Contracts, Leases or other contracts or
agreements related to the Hotel, or extend any existing such agreements, unless
such agreements (x) can be terminated, without payment or penalty, upon thirty
(30) days’ prior notice or (y) will expire prior to the Closing Date.

          8.3 Third Party Consents. Prior to the Closing Date, Seller shall, at
its expense, (i) obtain any and all third party consents and approvals (x)
required in order to transfer the Hotel to Buyer, or (y) which, if not obtained,
would materially adversely affect the operation of the Hotel, including, without
limitation, all consents and approvals referred to on Exhibit D and (ii) use
best efforts to obtain all other third party consents and approvals (all of such
consents and approvals in (i) and (ii) above being referred to collectively as,
the “Third Party Consents”).

17

--------------------------------------------------------------------------------



          8.4 Employees. Upon reasonable prior notice to Seller by Buyer, Buyer
and its employees, representatives and agents shall have the right to
communicate with Seller’s staff, and, subject to the approval of the Existing
Manager, the Hotel staff and the Existing Manager’s staff, including without
limitation the general manager, the director of sales, the engineering staff and
other key management employees of the Hotel, at any time before Closing. Buyer
shall not interfere with the operations of the Hotel while engaging in such
communication in a manner that materially adversely affects the operation of any
Property or the Existing Management Agreements.

          8.5 Estoppel Certificates. Seller shall obtain from (i) each tenant
under any Lease affecting the Hotel (but not from current or prospective
occupants of hotel rooms and suites within the Hotel), (ii) each lessor under
any FF&E Lease for the Hotel identified by Buyer as a material FF&E Lease, and
(iii) each declarant, property owners’ association or similar entity have
authority over the development of which the Property is a part, if any, the
estoppel certificates substantially in the forms provided by Buyer to Seller,
and deliver to Buyer on or before Closing. The information contained in such
estoppel certificates shall be subject to Buyer’s reasonable approval and shall
contain no materially adverse information (e.g., no defaults by the Property as
to use, construction or otherwise and no past due fees, dues, charges or
assessments).

          8.6 Access to Financial Information. Buyer’s representatives shall
have access to, and Seller and its Affiliates shall cooperate with Buyer and
furnish upon request, all financial and other information relating to the
Hotel’s operations to the extent necessary to enable Buyer’s representatives to
prepare audited financial statements in conformity with Regulation S-X of the
Securities and Exchange Commission (the “SEC”) and other applicable rules and
regulations of the SEC and to enable them to prepare a registration statement,
report or disclosure statement for filing with the SEC on behalf of Buyer or its
Affiliates, whether before or after Closing and regardless of whether such
information is included in the Records to be transferred to Buyer hereunder.
Seller shall also provide to Buyer’s representative a signed representation
letter in form and substance reasonably acceptable to Seller sufficient to
enable an independent public accountant to render an opinion on the financial
statements related to the Hotel. Buyer will reimburse Seller for costs
reasonably incurred by Seller to comply with the requirements of the preceding
sentence to the extent that Seller is required to incur costs not in the
ordinary course of business for third parties to provide such representation
letters. The provisions of this Section shall survive Closing or termination of
this Contract.

          8.7 Bulk Sales. At Seller’s risk and expense, Seller shall take all
steps necessary to comply with the requirements of a transferor under all bulk
transfer laws, if any, that are applicable to the transactions contemplated by
this Contract.

          8.8 Indemnification. If the transactions contemplated by this Contract
are consummated as provided herein:

                    (a) Indemnification of Buyer. Without in any way limiting or
diminishing the warranties, representations or agreements herein contained or
the rights or remedies available to Buyer for a breach hereof, Seller hereby
agrees to indemnify, defend and hold harmless Buyer and its respective
designees, successors and assigns from and against all losses, judgments,

18

--------------------------------------------------------------------------------



liabilities, claims, damages or expenses (including reasonable attorneys’ fees)
of every kind, nature and description in existence before, on or after Closing,
whether known or unknown, absolute or continent, joint or several, arising out
of or relating to:

 

 

 

                              (i) any claim made or asserted against Buyer or
any of the Property by a creditor of Seller, including any claims based on or
alleging a violation of any bulk sales act or other similar laws;

 

 

 

                              (ii) the material breach of any representation,
warranty, covenant or agreement of Seller contained in this Contract, except to
the extent that Buyer had actual knowledge of such breach prior to Closing;

 

 

 

                              (iii) any liability or obligation of Seller not
expressly assumed by Buyer pursuant to this Contract;

 

 

 

                              (iv) any claim made or asserted by an employee of
Seller arising out of Seller’s decision to sell the Property; and

 

 

 

                              (v) the conduct and operation by or on behalf of
Seller of its Hotel or the ownership, use or operation of its Property prior to
Closing.

                    (b) Indemnification of Seller. Without in any way limiting
or diminishing the warranties, representations or agreements herein contained or
the rights or remedies available to Seller for a breach hereof, Buyer hereby
agrees, with respect to this Contract, to indemnify, defend and hold harmless
Seller from and against all losses, judgments, liabilities, claims, damages or
expenses (including reasonable attorneys’ fees) of every kind, nature and
description in existence before, on or after Closing, whether known or unknown,
absolute or contingent, joint or several, arising out of or relating to:

 

 

 

                              (i) the breach of any representation, warranty,
covenant or agreement of Buyer contained in this Contract, except to the extent
that Seller had actual knowledge of such breach prior to Closing;

 

 

 

                              (ii) the conduct and operation by Buyer of its
business at the Hotel after the Closing; and

 

 

 

                              (iii) any liability or obligation of Buyer
expressly assumed by Buyer at or prior to Closing.

                    (c) Indemnification Procedure for Claims of Third Parties.
Indemnification, with respect to claims resulting from the assertion of
liability by those not parties to this Contract (including governmental claims
for penalties, fines and assessments), shall be subject to the following terms
and conditions:

 

 

 

                              (i) The party seeking indemnification (the
“Indemnified Party”) shall give prompt written notice to the party or parties
from which it is seeking indemnification (the “Indemnifying Party”) of any
assertion of liability by a third party which might give rise to a claim for
indemnification based on the foregoing provisions of

19

--------------------------------------------------------------------------------




 

 

 

this Section 8.8, which notice shall state the nature and basis of the assertion
and the amount thereof, to the extent known; provided, however, that no delay on
the part of the Indemnified Party in giving notice shall relieve the
Indemnifying Party of any obligation to indemnify unless (and then solely to the
extent that) the Indemnifying Party is prejudiced by such delay.

 

 

 

                              (ii) If in any action, suit or proceeding (a
“Legal Action”) the relief sought is solely the payment of money damages, and if
the Indemnifying Party specifically agrees in writing to indemnify such
Indemnified Party with respect thereto and demonstrates to the reasonable
satisfaction of such Indemnified Party its financial ability to do so, the
Indemnifying Party shall have the right, commencing thirty (30) days after such
notice, at its option, to elect to settle, compromise or defend, pursuant to
this paragraph, by its own counsel and at its own expense, any such Legal Action
involving such Indemnified Party’s asserted liability. If the Indemnifying Party
does not undertake to settle, compromise or defend any such Legal Action, such
settlement, compromise or defense shall be conducted in the sole discretion of
such Indemnified Party, but such Indemnified Party shall provide the
Indemnifying Party with such information concerning such settlement, compromise
or defense as the Indemnifying Party may reasonably request from time to time.
If the Indemnifying Party undertakes to settle, compromise or defend any such
asserted liability, it shall notify such Indemnified Party in writing of its
intention to do so within thirty (30) days of notice from such Indemnified Party
provided above.

 

 

 

                              (iii) Notwithstanding the provisions of the
previous subsection of this Contract, until the Indemnifying Party shall have
assumed the defense of the Legal Action, the defense shall be handled by the
Indemnified Party. Furthermore, (x) if the Indemnified Party shall have
reasonably concluded that there are likely to be defenses available to it that
are different from or in addition to those available to the Indemnifying Party;
(y) if the Legal Action involves other than money damages and seeks injunctive
or other equitable relief; or (z) if a judgment against Buyer, as the
Indemnified Party, in the Legal Action will, in the good faith opinion of Buyer,
establish a custom or precedent which will be adverse to the best interest of
the continuing business of the Hotel, the Indemnifying Party, shall not be
entitled to assume the defense of the Legal Action and the defense shall be
handled by the Indemnified Party, provided that, in the case of clause (z), the
Indemnifying Party shall have the right to approve legal counsel selected by the
Indemnified Party, such approval not to be unreasonably withheld, delayed or
conditioned. If the defense of the Legal Action is handled by the Indemnified
Party under the provisions of this subsection, the Indemnifying Party shall pay
all legal and other expenses reasonably incurred by the Indemnified Party in
conducting such defense.

 

 

 

                              (iv) In any Legal Action initiated by a third
party and defended by the Indemnifying Party (w) the Indemnified Party shall
have the right to be represented by advisory counsel and accountants, at its own
expense, (x) the Indemnifying Party shall keep the Indemnified Party fully
informed as to the status of such Legal Action at all stages thereof, whether or
not the Indemnified Party is represented by its own counsel, (y) the
Indemnifying Party shall make available to the Indemnified Party and its
attorneys, accounts and other representatives, all books and

20

--------------------------------------------------------------------------------




 

 

 

records of Seller relating to such Legal Action and (z) the parties shall render
to each other such assistance as may be reasonably required in order to ensure
the proper and adequate defense of such Legal Action.

 

 

 

                              (v) In any Legal Action initiated by a third party
and defended by the Indemnifying Party, the Indemnifying Party shall not make
settlement of any claim without the written consent of the Indemnified Party,
which consent shall not be unreasonably withheld. Without limiting the
generality of the foregoing, it shall not be deemed unreasonable to withhold
consent to a settlement involving injunctive or other equitable relief against
Buyer or its respective assets, employees, Affiliates or business, or relief
which Buyer reasonably believes could establish a custom or precedent which will
be adverse to the best interests of its continuing business.

          8.9 Escrow Funds. To provide for the timely payment of any
post-closing claims by Buyer against Seller hereunder, at Closing, Seller shall
deposit an amount equal to Two Hundred Thousand and No/100 Dollars ($200,000.00)
(the “Escrow Funds”) which shall be withheld from the Purchase Price payable to
Seller and shall be deposited for a period of nine (9) months in an escrow
account with the Title Company pursuant to an escrow agreement reasonably
satisfactory in form and substance to Buyer and Seller (the “Post-Closing
Agreement”), which escrow and Post-Closing Agreement shall be established and
entered into at Closing and shall be a condition to Buyer’s obligations under
this Contract. If no claims have been asserted by Buyer against Seller, or all
such claims have been satisfied, within such nine (9) month period, the Escrow
Funds deposited by Seller shall be released to Seller.

          8.10 Intentionally Omitted.

ARTICLE IX
CONDITIONS FOR CLOSING

          9.1 Buyer’s Conditions for Closing. Unless otherwise waived in
writing, and without prejudice to Buyer’s right to cancel this Contract during
the Review Period, the duties and obligations of Buyer to proceed to Closing
under the terms and provisions of this Contract are and shall be expressly
subject to strict compliance with, and satisfaction or waiver of, each of the
conditions and contingencies set forth in this Section 9.1, each of which shall
be deemed material to this Contract. In the event of the failure of any of the
conditions set forth in this Section 9.1 or of any other condition to Buyer’s
obligations provided for in this Contract, which condition is not waived in
writing by Buyer, Buyer shall have the right at its option to declare this
Contract terminated, in which case the Earnest Money Deposit and any interest
thereon shall be immediately returned to Buyer and each of the parties shall be
relieved from further liability to the other, except as otherwise expressly
provided herein, with respect to this Contract.

                    (a) All of Seller’s representations and warranties contained
in or made pursuant to this Contract shall be true and correct in all material
respects as if made again on the Closing Date; provided, however, in the event
Buyer has actual knowledge of any inaccuracy of Seller’s representations or
warranties in any material respect prior to the end of the Review Period and
Buyer does not object to such inaccuracy prior to the end of the Review Period,
then

21

--------------------------------------------------------------------------------



Buyer shall be deemed to have waived its right to declare this Contract
terminated as a result of such inaccuracy.

                    (b) Buyer shall have received all of the instruments and
conveyances listed in Section 10.2.

                    (c) Seller shall have performed, observed and complied in
all material respects with all of the covenants, agreements, closing
requirements and conditions required by this Contract to be performed, observed
and complied with by Seller, as and when required hereunder.

                    (d) Intentionally Omitted.

                    (e) Third Party Consents in form and substance satisfactory
to Buyer shall have been obtained and furnished to Buyer.

                    (f) The Escrow Funds shall have been deposited in the escrow
account pursuant to the Post-Closing Agreement and the parties thereto shall
have entered into the Post-Closing Agreement.

                    (g) The Existing Management Agreement and the Existing
Franchise Agreement shall have been terminated.

                    (h) Buyer and the Manager shall have executed and delivered
the New Management Agreement and Buyer and the Franchisor shall have executed
and delivered the New Franchise Agreement, in each case upon terms and
conditions acceptable to Buyer in its sole and absolute discretion.

          9.2 Seller’s Conditions for Closing. Unless otherwise waived in
writing, and without prejudice to Seller’s right to cancel this Contract during
the Review Period, the duties and obligations of Seller to proceed to Closing
under the terms and provisions of this Contract are and shall be expressly
subject to strict compliance with, and satisfaction or waiver of, each of the
conditions and contingencies set forth in this Section 9.2, each of which shall
be deemed material to this Contract. In the event of the failure of any of the
conditions set forth in this Section 9.2, which condition is not waived in
writing by Seller, Seller shall have the right at its option to declare this
Contract terminated and null and void, in which case the remaining Earnest Money
Deposit and any interest thereon shall be immediately returned to Buyer and each
of the parties shall be relieved from further liability to the other, except as
otherwise expressly provided herein.

                    (a) All of Buyer’s representations and warranties contained
in or made pursuant to this Contract shall be true and correct in all material
respects as if made again on the Closing Date.

                    (b) Seller shall have received all of the money, instruments
and conveyances listed in Section 10.3.

22

--------------------------------------------------------------------------------



                    (c) Buyer shall have performed, observed and complied in all
material respects with all of the covenants, agreements, closing requirements
and conditions required by this Contract to be performed, observed and complied
with by Buyer, as and when required hereunder.

ARTICLE X
CLOSING AND CONVEYANCE

          10.1 Closing. Unless otherwise agreed by Buyer and Seller, the Closing
on the Property shall occur on a date selected by Buyer that is the later of (a)
fifteen (15) business days after expiration of the Review Period or (b) the date
Buyer receives the New Franchise Agreement executed by the Franchisor, provided
in either case that all conditions to Closing by Buyer hereunder have been
satisfied. The date on which the Closing is to occur as provided in this Section
10.1, or such other date as may be agreed upon by Buyer and Seller, is referred
to in this Contract as the “Closing Date” for the Property. The Closing shall be
held via escrow at the offices of the Title Company, or as otherwise determined
by Buyer and Seller.

          10.2 Deliveries of Seller. At Closing, Seller shall deliver to Buyer
the following, and, as appropriate, all instruments shall be properly executed
and conveyance instruments to be acknowledged in recordable form (the terms,
provisions and conditions of all instruments not attached hereto as Exhibits
shall be mutually agreed upon by Buyer and Seller prior to such Closing):

                    (a) Deed. A Special or Limited Warranty deed conveying to
Buyer fee simple title to the Real Property, subject only to the Permitted
Exceptions (the “Deed”).

                    (b) Bills of Sale. Bills of sale to Buyer and/or its
designated Lessee, conveying title to the tangible Personal Property.

                    (c) Existing Management and Franchise Agreements. The
termination of the Existing Management Agreement and the Existing Franchise
Agreement.

                    (d) General Assignments. Assignments of all of Seller’s
right, title and interest in and to all FF&E Leases, Service Contracts and
Leases identified on Exhibit C hereto (the “Hotel Contracts”). The assignment
shall also be a general assignment and shall provide for the assignment of all
of Seller’s right, title and interest in all Records, Warranties, Licenses,
Tradenames, Contracts, Plans and Specs and all other intangible Personal
Property applicable to the Hotel. The assignments shall contain
cross-indemnities by Buyer and Seller for their respective periods of ownership.

                    (e) FIRPTA; 1099. A FIRPTA Affidavit or Transferor’s
Certificate of Non-Foreign Status as required by Section 1445 of the Internal
Revenue Code and an IRS Form 1099.

                    (f) Title Company Documents. All affidavits, gap indemnity
agreements and other documents reasonably required by the Title Company. At
Buyer’s sole expense, Buyer shall have obtained an irrevocable commitment
directly from the Title Company (or in the event the Title Company is not
willing to issue said irrevocable commitment, then from such other national
title company as may be selected by either Buyer or Seller) for issuance of an
Owner’s

23

--------------------------------------------------------------------------------



Policy of Title Insurance to Buyer insuring good and marketable fee simple
absolute title to the Real Property constituting part of the Property, subject
only to the Permitted Exceptions in the amount of the Purchase Price.

                    (g) Possession; Estoppel Certificates. Possession of the
Property, subject only to rights of guests in possession and tenants pursuant to
written leases included in the Leases, and estoppel certificates from tenants
under Leases and the lessors under FF&E Leases in form and substance acceptable
to Buyer.

                    (h) Vehicle Titles. The necessary certificates of titles
duly endorsed for transfer together with any required affidavits and other
documentation necessary for the transfer of title or assignment of leases from
Seller to Buyer of any motor vehicles used in connection with the Hotel’s
operations.

                    (i) Authority Documents. Certified copy of resolutions of
the Board of Directors of Seller authorizing the sale of the Property
contemplated by this Contract, and/or other evidence reasonably satisfactory to
Buyer and the Title Company that the person or persons executing the closing
documents on behalf of Seller have full right, power and authority to do so,
along with a certificate of good standing of Seller from the State in which the
Property is located.

                    (j) Miscellaneous. Such other instruments as are
contemplated by this Contract to be executed or delivered by Seller, reasonably
required by Buyer or the Title Company, or customarily executed in the
jurisdiction in which the Hotel is located, to effectuate the conveyance of
property similar to the Hotel, with the effect that, after the Closing, Buyer
will have succeeded to all of the rights, titles, and interests of Seller
related to the Hotel and Seller will no longer have any rights, titles, or
interests in and to the Hotel.

                    (k) Plans, Keys, Records, Etc. To the extent not previously
delivered to and in the possession of Buyer, all Contracts, Plans and Specs, all
keys for the Hotel (which keys shall be properly tagged for identification), all
Records, including, without limitation, all Warranties, Licenses, Leases, FF&E
Leases and Service Contracts for the Hotel.

                    (l) Closing Statements. Seller’s Closing Statement, and a
certificate confirming the truth of Seller’s representations and warranties
hereunder as of the Closing Date.

          10.3 Buyer’s Deliveries. At Closing of the Hotel, Buyer shall deliver
the following:

                    (a) Purchase Price. The balance of the Purchase Price,
adjusted for the adjustments provided for in Section 12.1, below, and less any
sums to be deducted therefrom as provided in Section 2.4.

                    (b) Authority Documents. Certified copy of resolutions of
the Board of Directors of Buyer authorizing the purchase of the Hotel
contemplated by this Contract, and/or other evidence satisfactory to Seller and
the Title Company that the person or persons executing the closing documents on
behalf of Buyer have full right, power and authority to do so.

                    (c) Miscellaneous. Such other instruments as are
contemplated by this Contract to be executed or delivered by Buyer, reasonably
required by Seller or the Title

24

--------------------------------------------------------------------------------



Company, or customarily executed in the jurisdiction in which the Hotel is
located, to effectuate the conveyance of property similar to the Hotel, with the
effect that, after the Closing, Buyer will have succeeded to all of the rights,
titles, and interests of Seller related to the Hotel and Seller will no longer
have any rights, titles, or interests in and to the Hotel.

                    (d) Closing Statements. Buyer’s Closing Statement, and a
certificate confirming the truth of Buyer’s representations and warranties
hereunder as of the Closing Date.

ARTICLE XI
COSTS

          All Closing costs shall be paid as set forth below:

          11.1 Seller’s Costs. In connection with the sale of the Property
contemplated under this Contract, Seller shall be responsible for all transfer
and recordation taxes, including, without limitation, all transfer, mansion,
excise, sales, use or bulk transfer taxes or like taxes on or in connection with
the transfer of the Real Property and the Personal Property constituting part of
the Property pursuant to the Bill of Sale, and all accrued taxes of Seller prior
to Closing and income, sales and use taxes and other such taxes of Seller
attributable to the sale of the Property to Buyer. Seller shall be responsible
for all costs related to the termination of the Existing Management Agreement as
provided in Article V. Seller shall also be responsible for any costs and
expenses of its attorneys, accountants, appraisers and other professionals,
consultants and representatives. Seller shall also be responsible for payment of
all prepayment penalties and other amounts payable in connection with the
pay-off of any liens and/or indebtedness encumbering all or any portion of the
Property.

          11.2 Buyer’s Costs. In connection with the purchase of the Property
contemplated under this Contract, Buyer shall be responsible for the costs and
expenses of its attorneys, accountants and other professionals, consultants and
representatives. Buyer shall also be responsible for the costs and expenses in
connection with the preparation of any environmental report, any update to the
survey and the costs and expenses of preparation of the title insurance
commitment and the issuance of the title insurance policy contemplated by
Article IV and the per page recording charges and clerk’s fee for the Deed (if
applicable). Buyer shall also be responsible for the fees for the performance of
the property improvement plan (PIP) review and report by the Franchisor.

ARTICLE XII
ADJUSTMENTS

          12.1 Adjustments. Unless otherwise provided herein, at Closing,
adjustments between the parties shall be made as of 11:59 p.m. on the eve of the
Closing Date (the “Cutoff Time”), with the income and expenses accrued prior to
the Cutoff Time being allocated to Seller and the income and expenses accruing
on and after the Cutoff Time being allocated to Buyer, all as set forth below.
All of such adjustments and allocations shall be made in cash at Closing and
shall be collected through and/or adjusted in accordance with the terms of the
Existing Management Agreement. Except as otherwise expressly provided herein,
all apportionments and adjustments

25

--------------------------------------------------------------------------------



shall be made on an accrual basis in accordance with generally accepted
accounting principles. Buyer and Seller shall request that the Manager determine
the apportionments, allocations, prorations and adjustments as of the Cutoff
Time.

                    (a) Taxes. All real estate taxes, personal property taxes,
or any other taxes and special assessments (special or otherwise) of any nature
upon the Property levied, assessed or pending for the calendar year in which the
Closing occurs (including the period prior to Closing, regardless of when due
and payable) shall be prorated as of the Cutoff Time and, if no tax bills or
assessment statements for such calendar year are available, such amounts shall
be estimated on the basis of the best available information for such taxes and
assessments that will be due and payable on the Hotel for the calendar year in
which Closing occurs. Until final tax bills that cover the entire year during
which Closing occurred (such that tax liability can reasonably be determined),
Seller’s obligation to pay its share of taxes shall continue.

                    (b) Utilities. All suppliers of utilities shall be
instructed to read meters or otherwise determine the charges owing as of the
Closing Date for services prior thereto, which charges shall be allocated to
Seller. Charges accruing after Closing shall be allocated to Buyer. If elected
by Seller, Seller shall be given credit, and Buyer shall be charged, for any
utility deposits transferred to and received by Buyer at Closing.

                    (c) Income/Charges. All rents, income and charges receivable
or payable under any Leases and Hotel Contracts applicable to the Property, and
any deposits, prepayments and receipts thereunder, shall be prorated between
Buyer and Seller as of the Cutoff Time.

                    (d) Accounts. All working capital accounts, reserve accounts
and escrow accounts (including all FF&E accounts, all PIP accounts, Franchisor
escrows, but excluding amounts held in tax and insurance escrow accounts and
utility deposits to the extent excluded from the definition of Deposits), shall
become the property of Buyer, without additional charge to Buyer and without
Buyer being required to fund the same.

                    (e) Guest Ledger. Subject to (f) below, all accounts
receivable of registered guests at the Hotel who have not checked out and were
occupying rooms as of the Cutoff Time, shall be prorated as provided herein.

                    (f) Room Rentals. All receipts from guest room rentals and
other suite revenues for the night in which the Cutoff Time occurs shall be
split 50/50 between Buyer and Seller.

                    (g) Advance Deposits. All prepaid rentals, room rental
deposits, and all other deposits for advance registration, banquets or future
services to be provided on and after the Closing Date shall be credited to
Buyer.

                    (h) Accounts Receivable. To the extent not apportioned at
Closing and subject to (e) and (f) above, all accounts receivable and credit
card claims as of the Cutoff Time shall remain the property of Seller, and
Seller and Buyer agree that the monies received from debtors owing such accounts
receivable balances after Closing, unless otherwise provided in the New
Management Agreement, shall be applied as expressly provided in such remittance,
or if

26

--------------------------------------------------------------------------------



not specified then to the Seller’s outstanding invoices to such account debtors
in chronological order beginning with the oldest invoices, and thereafter, to
Buyer’s account.

                    (i) Accounts Payable. To the extent not apportioned at
Closing, any indebtedness, accounts payable, liabilities or obligations of any
kind or nature related to Seller or the Property for the periods prior to and
including the Closing Date shall be retained by Seller and promptly allocated to
Seller and evidence thereof shall be provided to Buyer, and Buyer shall not be
or become liable therefor, except as expressly assumed by Buyer pursuant to this
Contract, and invoices received in the ordinary course of business prior to
Closing shall be allocated to Seller at Closing.

                    (j) Restaurants, Bars, Machines, Other Income. All monies
received in connection with bar, restaurant, banquet and similar and other
services at the Hotel (other than amounts due from any guest and included in
room rentals) prior to the close of business for each such operation for the
night in which the Cutoff Time occurs shall belong to Seller, and all other
receipts and revenues (not previously described in this Section 12.1) from the
operation of any department of the Hotel shall be prorated between Seller and
Buyer at Closing.

          12.2 Reconciliation and Final Payment. Seller and Buyer shall
reasonably cooperate after Closing to make a final determination of the
allocations and prorations required under this Contract within one hundred
eighty (180) days after the Closing Date; provided, however, failure to make a
final determination within such period shall not relieve the parties of the
obligation to make a final determination nor shall it relieve any party of the
obligation to pay the other any true-up amounts owed. Upon the final
reconciliation of the allocations and prorations under this Section, the party
which owes the other party any sums hereunder shall pay such party such sums
within ten (10) days after the reconciliation of such sums. The obligations to
calculate such prorations, make such reconciliations and pay any such sums shall
survive the Closing.

          12.3 Employees. None of the employees of the Hotel shall become
employees of Buyer, as of the Closing Date; instead, such employees shall
become, or remain as the case may be, employees of the Manager. Seller shall not
give notice under any applicable federal or state plant closing or similar act,
including, if applicable, the Worker Adjustment and Retraining Notification
Provisions of 29 U.S.C., Section 2102, the parties having agreed that a mass
layoff, as that term is defined in 29 U.S.C., 2101(a)(3), will not have
occurred. Any liability for payment of all wages, salaries and benefits,
including, without limitation, accrued vacation pay, sick leave, bonuses,
pension benefits, COBRA rights, and other benefits accrued or earned by and due
to employees at the Hotel through the Cutoff Time, together with F.I.C.A.,
unemployment and other taxes and benefits due with respect to such employees for
such period, shall be charged to Seller, in accordance with the Existing
Management Agreement, for the purposes of the adjustments to be made as of the
Cutoff Time. All liability for wages, salaries and benefits of the employees
accruing in respect of and attributable to the period from and after Closing
shall be charged to Buyer, in accordance with the New Management Agreement. To
the extent applicable, all such allocations and charges shall be adjusted in
accordance with the provisions of the Existing Management Agreement.

27

--------------------------------------------------------------------------------



ARTICLE XIII
CASUALTY AND CONDEMNATION

          13.1 Risk of Loss; Notice. Prior to Closing and the delivery of
possession of the Property to Buyer in accordance with this Contract, all risk
of loss to the Property (whether by casualty, condemnation or otherwise) shall
be borne by Seller. In the event that (a) any loss or damage to the Hotel shall
occur prior to the Closing Date as a result of fire or other casualty, or (b)
Seller receives notice that a governmental authority has initiated or threatened
to initiate a condemnation proceeding affecting the Hotel, Seller shall give
Buyer immediate written notice of such loss, damage or condemnation proceeding
(which notice shall include a certification of (i) the amounts of insurance
coverages in effect with respect to the loss or damage and (ii) if known, the
amount of the award to be received in such condemnation).

          13.2 Buyer’s Termination Right. If, prior to Closing and the delivery
of possession of the Property to Buyer in accordance with this Contract, (a) any
condemnation proceeding shall be pending against a substantial portion of the
Hotel or (b) there is any substantial casualty loss or damage to the Hotel,
Buyer shall have the option to terminate this Contract, provided Buyer delivers
written notice to Seller of its election within twenty (20) days after the date
Seller has delivered Buyer written notice of any such loss, damage or
condemnation as provided above, and in such event, the Earnest Money Deposit,
and any interest thereon, shall be delivered to Buyer and thereafter, except as
expressly set forth herein, no party shall have any further obligation or
liability to the other under this Contract. In the context of condemnation,
“substantial” shall mean condemnation of such portion of a Hotel (or access
thereto) as could, in Buyer’s reasonable judgment, render use of the remainder
impractical or unfeasible for the uses herein contemplated, and, in the context
of casualty loss or damage, “substantial” shall mean a loss or damage in excess
of One Hundred Thousand and No/100 Dollars ($100,000.00) in value.

          13.3 Procedure for Closing. If Buyer shall not timely elect to
terminate this Contract under Section 13.2 above, or if the loss, damage or
condemnation is not substantial, Seller agrees to pay to Buyer at the Closing
all insurance proceeds or condemnation awards which Seller has received as a
result of the same, plus an amount equal to the insurance deductible, and assign
to Buyer all insurance proceeds and condemnation awards payable as a result of
the same, in which event the Closing shall occur without Seller replacing or
repairing such damage. In the case of damage or casualty, at Buyer’s election,
Seller shall repair and restore the Property to its condition immediately prior
to such damage or casualty and shall assign to Buyer all excess insurance
proceeds.

ARTICLE XIV
DEFAULT REMEDIES

          14.1 Buyer Default. If Buyer defaults under this Contract after the
Review Period, and such default continues for thirty (30) days following written
notice from Seller, then at Seller’s election by written notice to Buyer, this
Contract shall be terminated and of no effect, in which event the Earnest Money
Deposit, including any interest thereon, shall be paid to and retained by the
Seller as Seller’s sole and exclusive remedy hereunder, and as liquidated
damages for Buyer’s default or failure to close, and both Buyer and Seller shall
thereupon be released from all obligations hereunder.

28

--------------------------------------------------------------------------------



          14.2 Seller Default. If Seller defaults under this Contract, and such
default continues for thirty (30) days following written notice from Buyer,
Buyer may elect, as Buyer’s sole and exclusive remedy, either (i) to terminate
this Contract by written notice to Seller delivered to that Seller at any time
prior to the completion of such cure, in which event the Earnest Money Deposit,
including any interest thereon, shall be returned to the Buyer, Seller shall
reimburse Buyer for Buyer’s actual and verifiable due diligence costs and
expenses (not to exceed $50,000) and thereafter both the Buyer and Seller shall
thereupon be released from all obligations with respect to this Contract, except
as otherwise expressly provided herein; or (ii) to treat this Contract as being
in full force and effect by written notice to Seller delivered to Seller at any
time prior to the completion of such cure, in which event the Buyer shall have
the right to an action against the defaulting Seller for specific performance.

          14.3 Attorney’s Fees. Anything to the contrary herein notwithstanding,
if it shall be necessary for either the Buyer or Seller to employ an attorney to
enforce its rights pursuant to this Contract because of the default of the other
party, and the non-defaulting party is successful in enforcing such rights, then
the defaulting party shall reimburse the non-defaulting party for the
non-defaulting party’s reasonable attorneys’ fees, costs and expenses.

ARTICLE XV
NOTICES

          All notices required herein shall be deemed to have been validly
given, as applicable: (i) if given by fax, when the fax is transmitted to the
party’s fax number specified below and confirmation of complete receipt is
received by the transmitting party during normal business hours or on the next
Business Day if not confirmed during normal business hours, (ii) if hand
delivered to a party against receipted copy, when the copy of the notice is
receipted or rejected, (iii) if given by certified mail, return receipt
requested, postage prepaid, two (2) Business Days after it is posted with the
U.S. Postal Service at the address of the party specified below, (iv) on the
next delivery day after such notices are sent by recognized and reputable
commercial overnight delivery service marked for next day delivery, return
receipt requested or similarly acknowledged, or (v) if given by electronic mail,
when the electronic mail is sent to the address below:

 

 

 

 

 

If to Buyer:

 

Apple Ten Hospitality Ownership, Inc.

 

 

 

814 E. Main Street

 

 

 

Richmond, Virginia 23219

 

 

 

Attention: Sam Reynolds

 

 

 

Fax No.: (804) 344-8129

 

 

 

Email: sreynolds@applereit.com

 

 

 

 

 

with a copy to:

 

Apple REIT Ten, Inc.

 

 

 

814 E. Main Street

 

 

 

Richmond, Virginia 23219

 

 

 

Attention: Legal Dept.

 

 

 

Fax No.: (804) 727-6349

 

 

 

Email: dbuckley@applereit.com

29

--------------------------------------------------------------------------------




 

 

 

 

 

If to Seller:

 

Collins Hospitality, Inc.

 

 

 

1701 Mt. Pleasant St., Suite 1

 

 

 

Burlington, Iowa 52601

 

 

 

Attention: Ravi Patel

 

 

 

Fax No.: (562) 616-1555

 

 

 

Email: ravi@hawkeyehotels.com

 

 

 

 

 

with a copy to:

 

Stites & Harbison PLLC

 

 

 

400 W. Market Street, Suite 1800

 

 

 

Louisville, Kentucky 40202

 

 

 

Attention: Jamie L. Cox, Esq.

 

 

 

Fax No.: (502) 779-8285

 

 

 

Email: jcox@stites.com

          Addresses may be changed by the parties hereto by written notice in
accordance with this Section.

ARTICLE XVI
MISCELLANEOUS

          16.1 Performance. Time is of the essence in the performance and
satisfaction of each and every obligation and condition of this Contract.

          16.2 Binding Effect; Assignment. This Contract shall be binding upon
and shall inure to the benefit of each of the parties hereto, their respective
successors and assigns.

          16.3 Entire Agreement. This Contract and the Exhibits constitute the
sole and entire agreement between Buyer and Seller with respect to the subject
matter hereof. No modification of this Contract shall be binding unless signed
by both Buyer and Seller.

          16.4 Governing Law. The validity, construction, interpretation and
performance of this Contract shall in all ways be governed and determined in
accordance with the laws of the State of Iowa (without regard to conflicts of
law principles).

          16.5 Captions. The captions used in this Contract have been inserted
only for purposes of convenience and the same shall not be construed or
interpreted so as to limit or define the intent or the scope of any part of this
Contract.

          16.6 Confidentiality. Except as either party may reasonably determine
is required by law (including without limitation laws and regulations applicable
to Buyer or its Affiliates who may be public companies): (i) prior to Closing,
Buyer and Seller shall not disclose the existence of this Contract or their
respective intentions to purchase and sell the Property or generate or
participate in any publicity or press release regarding this transaction, except
to Buyer’s and Seller’s legal counsel and lender, Buyer’s consultants and
agents, the Manager, the Existing

30

--------------------------------------------------------------------------------



Manager, the Franchisor and the Title Company and except as necessitated by
Buyer’s Due Diligence Examination and/or shadow management, unless both Buyer
and Seller agree in writing and as necessary to effectuate the transactions
contemplated hereby and (ii) following Closing, the parties shall coordinate any
public disclosure or release of information related to the transactions
contemplated by this Contract, and no such disclosure or release shall be made
without the prior written consent of Buyer, and no press release shall be made
without the prior written approval of Buyer and Seller.

          16.7 Closing Documents. To the extent any Closing documents are not
attached hereto at the time of execution of this Contract, Buyer and Seller
shall negotiate in good faith with respect to the form and content of such
Closing documents prior to Closing.

          16.8 Counterparts. This Contract may be executed in counterparts by
the parties hereto, and by facsimile signature, and each shall be considered an
original and all of which shall constitute one and the same agreement.

          16.9 Severability. If any provision of this Contract shall, for any
reason, be adjudged by any court of competent jurisdiction to be invalid or
unenforceable, such judgment shall not affect, impair or invalidate the
remainder of this Contract but shall be confined in its operation to the
provision or provisions hereof directly involved in the controversy in which
such judgment shall have been rendered, and this Contract shall be construed as
if such provision had never existed, unless such construction would operate as
an undue hardship on Seller or Buyer or would constitute a substantial deviation
from the general intent of the parties as reflected in this Contract.

          16.10 Interpretation. For purposes of construing the provisions of
this Contract, the singular shall be deemed to include the plural and vice versa
and the use of any gender shall include the use of any other gender, as the
context may require.

          16.11 Further Acts. In addition to the acts, deeds, instruments and
agreements recited herein and contemplated to be performed, executed and
delivered by Buyer and Seller, Buyer and Seller shall perform, execute and
deliver or cause to be performed, executed and delivered at the Closing or after
the Closing, any and all further acts, deeds, instruments and agreements and
provide such further assurances as the other party or the Title Company may
reasonably require to consummate the transaction contemplated hereunder.

          16.12 Joint and Several Obligations. If Seller consists of more than
one person or entity, each such person or entity shall be jointly and severally
liable with respect to the obligations of Seller under this Contract.

          16.13 Notice of Proposed Listing. In the event that the sale of the
Property contemplated by this Contract is consummated, if at any time during the
five (5) year period commencing on the date of execution of this Contract by
Buyer and Seller, Seller or any of its Affiliates propose to list for sale any
hotel property or properties owned, acquired, constructed or developed by Seller
or their Affiliates and located within a ten (10)-mile radius of the Hotel (any
such other hotel property being referred to as an “Other Property”), Seller
shall promptly

31

--------------------------------------------------------------------------------



deliver to Buyer written notice thereof and Buyer shall have the right to see
and participate in the offering and/or otherwise make an offer to purchase any
such Other Property.

[Signatures Begin on Following Page]

32

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, this Contract has been executed, to be effective
as of the date first above written, by the Buyer and Seller.

 

 

 

 

 

 

SELLER:

 

 

 

 

 

COLLINS HOSPITALITY, INC., an Iowa corporation

 

 

 

 

 

By:

/s/ Ravi Patel

 

 

--------------------------------------------------------------------------------

 

Name: 

Ravi Patel

 

 

--------------------------------------------------------------------------------

 

Title:  

Executive Vice President

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

BUYER:

 

 

 

 

 

 

APPLE TEN HOSPITALITY OWNERSHIP, INC., a Virginia corporation

 

 

 

 

 

 

By:

  /s/ David Buckley

 

 

--------------------------------------------------------------------------------

 

Name: 

David Buckley

 

 

--------------------------------------------------------------------------------

 

Title: 

Vice President

 

 

--------------------------------------------------------------------------------

33

--------------------------------------------------------------------------------



EXHIBIT “A”

LEGAL DESCRIPTION OF LAND

LOT 2, PARK PLACE FIRST ADDITION IN THE CITY OF CEDAR RAPIDS, LINN COUNTY, IOWA,
together with all easements and servient estates

--------------------------------------------------------------------------------



EXHIBIT B

LIST OF FF&E

 

HAMPTON INN AND SUITES CEDAR RAPIDS IA

Total Rooms 103

QTY

20532AM-12-(finish) Double Night Stand Lamp 0

new number Double Night Stand Lamp with outlets 59

20530AM12-(finish) Single Night Stand Lamp 0

new number Single Night Stand Lamp with outlets 88

18532M-(finish) Desk Lamp w/ 2 outlets 103

30537M-(finish) Floor Lamp 37

11535M-(finish) Table Lamp @ Suite End Table 34

20545M-D-(finish) Wall Sconce bulbs included (direct wire) 0

20592M-12-(finish) Welcome Sconce bulbs included(w/plug & cord cover & on/off
s/w) 49

1535-Black Welcome Light Behind TV @ Bachelors Chest 14

20545M-12-(finish) Wall Sconce bulbs included (w/plug & cord cover & w/o on/off
s/w) 6

8960K HEADBOARD, PANEL KING 44

8960Q HEADBOARD, PANEL QUEEN 118

Z8911-00-101B NIGHTSTAND, 1-DRAWER SMALL 88

Z8911-00-109B NIGHTSTAND, 1-DRAWER BIG 59

Z8947-00-120 DESK, EXECUTIVE STRAIGHT LEG 1-DRAWER 44

Z8947-ADA-120 DESK, EXECUTIVE STRAIGHT LEG NO DRAWER 4

Z8972L/R-00-101 DESK, WALL MOUNTED CORNER (29L/26R) 55

8923-V CHEST, TV/VCR 3-DRAWER 89

Z8923V-00-107 CHEST, CORNER TV/VCR 3-DRAWER 14

8955 BENCH, DRESSING UPHOLSTERED (FABRIC COM) 0

8951 BENCH, LUGGAGE 1-BENCH 55

Z8918-00-101 TABLE, END STRAIGHT LEG 34

Z8948-00-101 TABLE, COCKTAIL STRAIGHT LEG 34

8965-24 CABINET, REFRIGERATOR/MICROWAVE 0

9406-40-000 COFFEE SERVICE TABLE 1

7099 TOWEL RACKS 89

7045-00-102 WALL INSERT TOWEL BOX 14

9402SP2-00-055 BOW FRONT CURVED LEG VANITY BASE 93

ART 100 Artwork 100 103

ART 101 Artwork 101 103

ART 102 Vanity Mirror 93

ART 104 Framed Mirror 103

ART 105 ADA Vanity Mirror 10

ART 106 Framed Mirror at Wet Bar 34

BEDB 100K BedBase King 38

BEDB 100Q BedBase Queen 110

BEDF 100K Bed Frame King 6

2

--------------------------------------------------------------------------------




 

BEDF 100Q Bed Frame Queen 8

CPT 100 Carpet Guestrooms 4068

CPT 104 Carpet Pad Guestrooms 3634

DSKT 100 DUST Skirt King 44

DSKT 101 DUST Skirt Queen 118

PL 100 Plant Guestroom 34

PL 101 Plant Guestroom 103

RODS 100 Drapery Rods 246

Rods 101 Rod Stationary 205

RODS 102 Drapery Rods with ADA Batons 28

UPH 100 Sofa Guest Rooms 34

UPH 101 Side Chair 100

UPH 102 Chaise Lounge 3

UPH 103 Ergo Chair 103

UPH 104 Luggage Bench (Fabric) 14

VWC 100 Wall Vinyl Guest Bath 103

WT 100 Stationary Panels Guestrooms 137

WT 101 Sheers Guest Rooms 103

WT 102 Blackout Guestrooms 103

WT 103 Valance Guestrooms 137

WT 105 Long Sheers 34

WT 106 Long Blackout Drapes 34

Ice Machine 4

Laundry Washers 2

Laundry Dryers 2

Guest Laundry Washer - Leased 1

Guest Laudry Dryer - Leased 1

Printers 5

Fax - Multifunction 2

Frontdesk Computers 5

Business Center Computers 2

Suite Shop Freezer 1

Suite Shop Refrigerator 1

Breakfast Room Freezer 1

Breakfast room Refrigerator 1

3

--------------------------------------------------------------------------------



EXHIBIT C

LIST OF HOTEL CONTRACTS

          EXHIBIT C-1 - Seller’s Hotel Contracts

 

 

 

DMX

 

Sound System

Otis Elevator

 

Elevator Service

Jetz Services

 

Washing Machine

          EXHIBIT C-2 - Other Hotel Contracts

None

4

--------------------------------------------------------------------------------



EXHIBIT D

CONSENTS AND APPROVALS

NONE

--------------------------------------------------------------------------------



EXHIBIT E

ENVIRONMENTAL REPORTS

Phase I Environmental Report prepared by URS Donald Brice, and dated 12/15/2010

--------------------------------------------------------------------------------



EXHIBIT F

CLAIMS OR LITIGATION PENDING

NONE

-i-

--------------------------------------------------------------------------------



EXHIBIT G

ESCROW AGREEMENT

          THIS ESCROW AGREEMENT (this “Agreement”) made the ___ day of _______,
2011 by and among COLLINS HOSPITALITY, INC., an Iowa corporation (“Seller”),
APPLE TEN HOSPITALITY OWNERSHIP, INC., a Virginia corporation, or its assigns
(“Buyer”), and CHICAGO TITLE COMPANY (“Escrow Agent”).

R E C I T A L S

          WHEREAS, pursuant to the provisions of Section 2.5 of that certain
Purchase Contract dated _______ ___, 2011 (the “Contract”) between Seller and
Buyer (the “Parties”), the Parties have requested Escrow Agent to hold in escrow
in accordance with the provisions, upon the terms, and subject to the
conditions, of this Agreement, the Earnest Money Deposit as defined in the
Contract (the “Deposit”); and

          WHEREAS, the Deposit shall be delivered to Escrow Agent in accordance
with the terms of the Contract and this Agreement.

          NOW, THEREFORE, in consideration of the mutual covenants and
agreements herein contained, the Parties hereto agree as follows:

                    1. Seller and Buyer hereby appoint Escrow Agent to serve as
escrow agent hereunder, and the Escrow Agent agrees to act as escrow agent
hereunder in accordance with the provisions, upon the terms and subject to the
conditions of this Agreement. The Escrow Agent hereby acknowledges receipt of
the Deposit. Escrow Agent shall invest the Deposit as directed by Buyer.

                    2. Subject to the rights and obligations to transfer,
deliver or otherwise dispose of the Deposit, Escrow Agent shall keep the Deposit
in Escrow Agent’s possession pursuant to this Agreement.

                    3. A. Buyer shall be entitled to an immediate return of the
Deposit at any time prior to the expiration of the Review Period (as defined in
Section 3.1 of the Contract) by providing written notice to Escrow Agent stating
that Buyer has elected to terminate the Contract pursuant to Section 3.1.

                              B. If at any time after the expiration of the
Review Period, Buyer claims entitlement to all or any portion of the Deposit,
Buyer shall give written notice to Escrow Agent stating that Seller has
defaulted in the performance of its obligations under the Contract beyond the
applicable grace period, if any, or that Buyer is otherwise entitled to the
return of the Deposit or applicable portion thereof and shall direct Escrow
Agent to return the Deposit or applicable portion thereof to Buyer (the “Buyer’s
Notice”). Escrow Agent shall promptly deliver a copy of Buyer’s Notice to
Seller. Seller shall have three (3) business days after receipt

-ii-

--------------------------------------------------------------------------------



of the copy of Buyer’s Notice to deliver written notice to Escrow Agent and
Buyer objecting to the release of the Deposit or applicable portion thereof to
Buyer (“Seller’s Objection Notice”). If Escrow Agent does not receive a timely
Seller’s Objection Notice, Escrow Agent shall release the Deposit or applicable
portion thereof to Buyer. If Escrow Agent does receive a timely Seller’s
Objection Notice, Escrow Agent shall release the Deposit or applicable portion
thereof only upon receipt of, and in accordance with, written instructions
signed by Seller and Buyer, or the final order of a court of competent
jurisdiction.

                              C. If, at any time after the expiration of the
Review Period, Seller claims entitlement to the Deposit or applicable portion
thereof, Seller shall give written notice to Escrow Agent stating that Buyer has
defaulted in the performance of its obligations under the Contract, and shall
direct Escrow Agent to release the Deposit or applicable portion thereof to
Seller (the “Seller’s Notice”). Escrow Agent shall promptly deliver a copy of
Seller’s Notice to Buyer. Buyer shall have three (3) business days after receipt
of the copy of Seller’s Notice to deliver written notice to Escrow Agent and
Seller objecting to the release of the Deposit or applicable portion thereof to
Seller (“Buyer’s Objection Notice”). If Escrow Agent does not receive a timely
Buyer’s Objection Notice, Escrow Agent shall release the Deposit or applicable
portion thereof to Seller. If Escrow Agent does receive a timely Seller’s
Objection Notice, Escrow Agent shall release the Deposit or applicable portion
thereof only upon receipt of, and in accordance with, written instructions
signed by Buyer and Seller, or the final order of a court of competent
jurisdiction.

                    4. In the performance of its duties hereunder, Escrow Agent
shall be entitled to rely upon any document, instrument or signature purporting
to be genuine and purporting to be signed by and of the Parties or their
successors unless Escrow Agent has actual knowledge to the contrary. Escrow
Agent may assume that any person purporting to give any notice or instructions
in accordance with the provisions hereof has been duly authorized to do so.

                    5. A. Escrow Agent shall not be liable for any error of
judgment, or any action taken or omitted to be taken hereunder, except in the
case of Escrow Agent’s willful, bad faith misconduct or negligence, nor shall
Escrow Agent be liable for the conduct or misconduct of any employee, agent or
attorney thereof. Escrow Agent shall be entitled to consult with counsel of its
choosing and shall not be liable for any action suffered or omitted in
accordance with the advice of such counsel.

                              B. In addition to the indemnities provided below,
Escrow Agent shall not be liable for, and each of the Parties jointly and
severally hereby indemnify and agree to save harmless and reimburse Escrow Agent
from and against all loss, cost, liability, damage and expense, including
outside counsel fees in connection with its acceptance of, or the performance of
its duties and obligations under, this Agreement, including the costs and
expenses of defending against any claim arising hereunder unless the same are
caused by the willful, bad faith misconduct or negligence of Escrow Agent.

                              C. Escrow Agent shall not be bound or in any way
affected by any notice of any modification or cancellation of this Agreement, or
of any fact or circumstance affecting or alleged to affect rights or liabilities
hereunder other than as is herein set forth, or affecting or alleged to affect
the rights and liabilities of any other person, unless notice of the

-iii-

--------------------------------------------------------------------------------



same is delivered to Escrow Agent in writing, signed by the proper parties to
Escrow Agent’s satisfaction and, in the case of modification, unless such
modification shall be approved by Escrow Agent in writing.

                    6. A. Escrow Agent and any successor escrow agent, as the
case may be, may resign his or its duties and be discharged from all obligations
hereunder at any time upon giving five (5) days’ prior written notice to each of
the Parties hereto. The Parties hereto will thereupon jointly designate a
successor escrow agent hereunder within said five (5) day period to whom the
Deposit shall be delivered. In default of such a joint designation of a
successor escrow agent, Escrow Agent shall retain the Deposit as custodian
thereof until otherwise directed by the Parties hereto, jointly, or until the
Deposit is released in accordance with clause (B) below, in each case, without
liability or responsibility.

                              B. Anything in this Agreement to the contrary
notwithstanding, (i) Escrow Agent, on notice to the Parties hereto, may take
such other steps as the Escrow Agent may elect in order to terminate its duties
as Escrow Agent hereunder, including, but not limited to, the deposit of the
Deposit with a court of competent jurisdiction in the Commonwealth of Virginia
and the commencement of an action of interpleaders, and (ii) in the event of
litigation between any of the Parties with respect to the Deposit, Escrow Agent
may deposit the Deposit with the court in which said litigation is pending and,
in any such event, Escrow Agent shall be relieved and discharged from any
liability or responsibility to the Parties hereto. Escrow Agent shall not be
under any obligation to take any legal action in connection with this Agreement
or its enforcement or to appear in, prosecute or defend any action or legal
proceeding which, in the opinion of Escrow Agent, would or might involve Escrow
Agent in any cost, expense, loss, damage or liability, unless and as often as
requested, Escrow Agent shall be furnished with security and indemnity
satisfactory to Escrow Agent against all such costs, expenses (including
attorney’s fees), losses, damages and liabilities.

                    7. All notices required herein shall be deemed to have been
validly given, as applicable: (i) if given by telecopy, when the telecopy is
transmitted to the party’s telecopy number specified below and confirmation of
complete receipt is received by the transmitting party during normal business
hours or on the next business day if not confirmed during normal business hours,
(ii) if hand delivered to a party against receipted copy, when the copy of the
notice is receipted or rejected, (iii) if given by certified mail, return
receipt requested, postage prepaid, two (2) business days after it is posted
with the U.S. Postal Service at the address of the party specified below or (iv)
on the next delivery day after such notices are sent by recognized and reputable
commercial overnight delivery service marked for next day delivery, return
receipt requested or similarly acknowledged:

 

 

 

 

(i)

If addressed to Seller, to:

 

 

 

 

 

Collins Hospitality, Inc.

 

 

1701 Mt. Pleasant St., Suite 1

 

 

Burlington, Iowa 52601

 

 

Attention: Ravi Patel

 

 

Fax No.:  (562) 616-1555

-iv-

--------------------------------------------------------------------------------




 

 

 

 

(ii)

If addressed to Buyer, to:

 

 

 

 

 

Apple Ten Hospitality Ownership, Inc.

 

 

814 E. Main Street

 

 

Richmond, Virginia 23219

 

 

Attn: Sam Reynolds

 

 

Fax No.:  (804) 344-8129

 

 

 

 

 

with a copy to:

 

 

 

 

 

Apple REIT Ten, Inc.

 

 

814 E. Main Street

 

 

Richmond, Virginia 23219

 

 

Attn: Legal Dept.

 

 

Fax No.:  (804) 727-6349

 

 

 

 

(iii)

If addressed to Escrow Agent, to:

 

 

 

 

 

Chicago Title Company

 

 

5501 LBJ Freeway, Suite 200

 

 

Dallas, Texas 75240

 

 

Attn: Debby Moore

 

 

Fax No.:  (214) 570-0210

or such other address or addresses as may be expressly designated by any party
by notice given in accordance with the foregoing provisions and actually
received by the party to whom addressed.

                    8. This Agreement may be executed in any number of
counterparts each of which shall be deemed an original and all of which,
together, shall constitute one and the same Agreement.

                    9. The covenants, conditions and agreements contained in
this Agreement shall bind and inure to the benefit of each of the Parties hereto
and their respective successors and assigns.

-v-

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF the Parties have executed this Agreement as of the
day and year first above written.

 

 

 

 

 

 

 

SELLER:

 

 

 

 

 

 

 

COLLINS HOSPITALITY, INC., an Iowa corporation

 

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

BUYER:

 

 

 

 

 

 

 

 

APPLE TEN HOSPITALITY OWNERSHIP, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

ESCROW AGENT:

 

 

 

 

 

 

 

CHICAGO TITLE COMPANY

 

 

 

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Name:

 

 

 

 

--------------------------------------------------------------------------------

 

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

 

-vi-

--------------------------------------------------------------------------------



SCHEDULE 3.1

DUE DILIGENCE LIST

Due Diligence
Documents Required
[electronic versions preferred]

Property Name:
Date Opened:

 

 

 

 

 

 

 

 

 

Date
Sent

 

Comments

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

1

Y-T-D Detailed Operating Statements

 

 

 

 

2

Prior 5 Years Detailed P&L’s by month

 

 

 

 

3

2011 Detailed Budget (Operating)

 

 

 

 

4

2011 Budget (Capital Expenditures)

 

 

 

 

5

STAR Report (previous 5 years)

 

 

 

 

6

2011 Marketing Plan

 

 

 

 

7

Monthly Occupancy & Average Daily/Week/Package Rates (previous 3 years)

 

 

 

 

8

Schedule of Advance Deposits of Advance Reservations and Bookings (Top 20
Accounts)

 

 

 

 

9

Real Estate Tax Bills (last 2 years)

 

 

 

 

10

Personal Property Tax Bills (last 2 years)

 

 

 

 

11

Notices of Current Tax Assessments or Increases

 

 

 

 

12

Schedule of Insurance Coverage and Claims

 

 

 

 

13

Personal Property List (e.g., FF&E, office equipment)

 

 

 

 

14

Inventory of Supplies (e.g., chinaware, glassware, paper goods, office supplies,
unopened food and beverage inventory)

 

 

 

 

15

Copies of Service Contracts and Equipment Leases

 

 

 

 

16

Copies of Space Leases (e.g., gift shop, health club/spa)

 

 

 

 

-vii-

--------------------------------------------------------------------------------




 

 

 

 

 

 

 

 

 

Date
Sent

 

Comments

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

17

Vehicle Title/Leases

 

 

 

 

18

Copies and Schedules of all Warranties and Guaranties

 

 

 

 

19

Existing Management Agreement

 

 

 

 

20

Existing Franchise/License Agreement

 

 

 

 

21

Loan Documents (Promissory Note, Mortgage, etc.)

 

 

 

 

22

Most current Franchise Property Improvement Plan or QA Assessment

 

 

 

 

23

Copies of all Licenses, Permits, and Approvals, including Liquor License

 

 

 

 

24

Certificate of Occupancy

 

 

 

 

25

Most Recent Property Payroll

 

 

 

 

26

Copy of Employment Contracts, if any

 

 

 

 

27

Construction docs and Plans & Specs (electronically if available)

 

 

 

 

28

Appraisal

 

 

 

 

29

Structural Engineering Audit

 

 

 

 

30

Environmental Site Assessment (Phase I)

 

 

 

 

31

Property Condition Report

 

 

 

 

32

Schedule of Utility Providers and Utility Deposits

 

 

 

 

33

Copies of Utility Bills (previous 3 months)

 

 

 

 

34

Zoning, compliance, and violation docs

 

 

 

 

35

Title Insurance Commitment, Title Search or Title Certificate

 

 

 

 

36

Copies of Title Exceptions

 

 

 

 

37

ALTA Survey

 

 

 

 

38

Service Contract Summary Completed

 

 

 

 

39

Property Data Sheet Completed

 

 

 

 

40

Other

 

 

 

 

-viii-

--------------------------------------------------------------------------------



Due Diligence
Service Contract Summary

 

 

 

 

 

 

 

 

 

 

 

 

 

Brand:
Location:
# Rooms:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

EXAMPLE
Kone Elevator
Service

 

Service
Contract

 

Term

 

Annual
Amount

 

Cancellation

 

Company

 

Assignment

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

Quarterly
Inspection
& Service

 

5yrs; beg
2/12/04

 

$4,942

 

90-day notice
prior to
expiration

 

Hotel
Properties,
LLC

 

w/ written consent

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

LEASE
CONTRACTS

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

Name

 

Equipment

 

Term

 

Annual
Amount

 

Cancellation

 

Company

 

Assignment

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

-ix-

--------------------------------------------------------------------------------



Due Diligence
Property Data Survey
[To Be Completed Electronically]

-x-

--------------------------------------------------------------------------------



(IMAGE) [c65499016_v1.jpg]

-xi-

--------------------------------------------------------------------------------



(IMAGE) [c65499017_v1.jpg]

-xii-

--------------------------------------------------------------------------------